 



Exhibit 10.1
20,000,000 Units
SEANERGY MARITIME CORP.
UNDERWRITING AGREEMENT
New York, New York
September 24, 2007
Maxim Group LLC
405 Lexington Avenue
New York, NY 10174
As Representative of the Underwriters
named on Schedule A hereto
Ladies and Gentlemen:
     Seanergy Maritime Corp., a Marshall Islands corporation (“Company”), hereby
confirms its agreement with Maxim Group LLC (“Maxim” or the “Representative”)
and with the other underwriters named on Schedule A hereto for which Maxim is
acting as representative (the Representative and the other underwriters being
collectively referred to herein as the “Underwriters” or, individually, an
“Underwriter”) as follows:
     1. Purchase and Sale of Securities.
     1.1. Firm Securities.
          1.1.1. Purchase of Firm Units.  On the basis of the representations
and warranties herein contained, but subject to the terms and conditions herein
set forth, the Company agrees to issue and sell to the several Underwriters,
severally and not jointly, an aggregate of 20,000,000 units, plus any other
units that may be included on a registration statement (“Rule 462(b)
Registration Statement”) filed pursuant to Rule 462(b) promulgated under the Act
(as defined below) (the “Firm Units”) of the Company’s securities at a purchase
price (net of discounts and commissions, $.225 of which shall be deposited into
the Trust Account (as defined below)) of $9.40 per Firm Unit. The Underwriters,
severally and not jointly, agree to purchase from the Company the number of Firm
Units set forth opposite their respective names on Schedule A attached hereto
and made a part hereof at a purchase price (net of discounts and commissions
($0.225 of which shall be deposited into the Trust Account pursuant to
Section 1.5)) of $9.40 per Firm Unit.  The Firm Units are to be offered
initially to the public (the “Offering”) at the offering price of $10.00 per
Firm Unit.  Each Firm Unit consists of one share of the Company’s common stock,
par value $.0001 per share (the “Common Stock”), and one warrant to purchase one
share of Common Stock (the “Warrant(s)”).  The shares of Common Stock and the
Warrants included in the Firm Units will not be separately transferable until
the 10th business day following the earlier to occur of: (i) the expiration of
the Underwriters’ Over-Allotment



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 2 of 45
Option (as defined in Section 1.2.1 hereof) or (ii) its exercise in full subject
to (a) the preparation of an audited balance sheet of the Company reflecting
receipt by the Company of the proceeds of the Offering and the filing of such
audited balance sheet with the Securities and Exchange Commission (the
“Commission”) on a Form 8–K or similar form by the Company which includes such
balance sheet; and (b) the Company issues a press release and files the same
with the Commission in a Current Report on Form 8-K announcing when such
separate trading will begin. Each Warrant entitles its holder to purchase one
share of Common Stock for $6.50 per share during the period commencing on the
later of: (i) the consummation by the Company of a Business Combination (as
defined below) or (ii) one year from the effective date (the “Effective Date”)
of the Registration Statement (as defined below) and terminating on the
four-year anniversary of the Effective Date.  As used herein, the term “Business
Combination” shall mean any acquisition of, through a merger, capital stock
exchange, asset acquisition or other similar business combination, one or more
businesses in the maritime shipping industry, but will not be limited to
pursuing acquisition opportunities only within that industry. The Company has
the right to redeem the Warrants upon not less than thirty (30) days’ written
notice at a price of $0.01 per Warrant at any time; provided, however, that the
last sale price of the Common Stock has been at least $14.25 for any twenty
(20) trading days within a thirty (30) trading day period ending on the third
day prior to the day on which notice is given. As used herein, the term
“Business Day” shall mean any day other than a Saturday, Sunday or any day on
which national banks in New York, New York are not open for business.
          1.1.2. Payment and Delivery.  Delivery and payment for the Firm Units
shall be made at 10:00 A.M., New York time, on the third Business Day (as
elsewhere defined) following the Effective Date (or the fourth Business Day
following the Effective Date, if the Registration Statement is declared
effective after 4:30 p.m.) or at such earlier time as shall be agreed upon by
the Representative and the Company at the offices of the Representative or at
such other place as shall be agreed upon by the Representative and the Company. 
The closing of the Offering is referred to herein as the “Closing” and the hour
and date of delivery and payment for the Firm Units is referred to herein as the
“Closing Date.”  Payment for the Firm Units shall be made on the Closing Date at
the Representative’s election by wire transfer in Federal (same day) funds or by
certified or bank cashier’s check(s) in New York Clearing House funds.
$200,000,000 ($10.00 per Unit; $230,000,000 if the Over-allotment Option (as
defined in Section 1.2) is exercised in full) of the proceeds received by the
Company for the Firm Units and the Private Placement (as defined in Section 1.4)
shall be deposited into the trust account (the “Trust Account”) established by
the Company for the benefit of the public shareholders and the Underwriters, as
described in the Registration Statement and pursuant to the terms of an
Investment Management Trust Agreement (the “Trust Agreement”), which amount
includes up to $4,500,000 ($0.225 per Firm Unit; $5,625,000 if the
Over-allotment Option is exercised in full, which represents $0.375 per Option
Unit (as defined below)), plus interest thereon, payable to the Underwriters as
contingent compensation upon consummation of a Business Combination (subject to
Section 1.5 hereof). The remaining proceeds (less commissions, expense allowance
and actual expense payments or other fees payable pursuant to this Agreement),
if any, shall be paid to the order of the Company upon delivery to the
Representative of certificates (in form and substance satisfactory to the
Underwriters) representing the Firm Units (or through the facilities of the
Depository Trust Company (the “DTC”)) for the account of the Underwriters.  The
Firm

2



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 3 of 45
Units shall be registered in such name or names and in such authorized
denominations as the Representative may request in writing at least two Business
Days prior to the Closing Date.  The Company will permit the Representative to
examine and package the Firm Units for delivery, at least one full Business Day
prior to the Closing Date.  The Company shall not be obligated to sell or
deliver the Firm Units except upon tender of payment by the Representative for
all the Firm Units.
     1.2. Over-Allotment Option.
          1.2.1. Option Units.  For the purposes of covering any over-allotments
in connection with the distribution and sale of the Firm Units, the Underwriters
are hereby granted, severally and not jointly, an option to purchase up to an
additional 3,000,000 units from the Company (the “Over-allotment Option”).  Such
additional 3,000,000 units shall be identical in all respects to the Firm Units
and are hereinafter referred to as “Option Units.”  The Firm Units and the
Option Units are hereinafter collectively referred to as the “Units” and the
Units, the shares of Common Stock and the Warrants included in the Units and the
shares of Common Stock issuable upon exercise of the Warrants are hereinafter
referred to collectively as the “Public Securities.”  The purchase price to be
paid for each Option Unit (net of discounts and commissions) will be $9.40 per
Option Unit (with $.375 of the underwriting discount being deposited in the
Trust Account pursuant to Section 1.5). The Option Units are to be offered
initially to the public at the offering price of $10.00 per Option Unit.
          1.2.2. Exercise of Option.  The Over-allotment Option granted pursuant
to Section 1.2.1 hereof may be exercised by the Representative as to all (at any
time) or any part (from time to time) of the Option Units within 45 days after
the Effective Date.  The Underwriters will not be under any obligation to
purchase any Option Units prior to the exercise of the Over-allotment Option. 
The Over-allotment Option granted hereby may be exercised by the giving of oral
notice to the Company from the Representative, which must be confirmed in
writing by overnight mail or facsimile transmission setting forth the number of
Option Units to be purchased and the date and time for delivery of, and payment
for, the Option Units, which will not be later than five (5) Business Days after
the date of the notice or such other time as shall be agreed upon by the Company
and the Representative, at the offices of the Representative or at such other
place and in such other manner as shall be agreed upon by the Company and the
Representative.  If such delivery and payment for the Option Units does not
occur on the Closing Date, the date and time of the closing for such Option
Units will be as set forth in the notice (hereinafter the “Option Closing
Date”).  Upon exercise of the Over-allotment Option, the Company will become
obligated to convey to the Underwriters, and, subject to the terms and
conditions set forth herein, the Underwriters will become obligated to purchase,
the number of Option Units specified in such notice. If any Option Units are to
be purchased each Underwriter agrees, severally and not jointly, to purchase the
number of Option Units that bears the same proportion to the total number of
Firm Units set forth in Schedule A opposite the name of such Underwriter.
          1.2.3. Payment and Delivery.  Payment for the Option Units shall be
made on the Option Closing Date at the Representative’s election by wire
transfer in Federal (same day)

3



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 4 of 45
funds or by certified or bank cashier’s check(s) in New York Clearing House
funds, by deposit of the sum of $9.40 per Option Unit (with $.375 of the
underwriting discount being deposited into the Trust Account as set forth in
Section 1.5) in the Trust Account pursuant to the Trust Agreement upon delivery
to the Representative of certificates (in form and substance satisfactory to the
Underwriters) representing the Option Units (or through the facilities of DTC)
for the account of the Underwriters. The certificates representing the Option
Units to be delivered will be in such denominations and registered in such names
as the Representative requests not less than two Business Days prior to the
Closing Date or the Option Closing Date, as the case may be, and will be made
available to the Representative for inspection, checking and packaging at the
aforesaid office of the Company’s transfer agent or correspondent not less than
one full Business Day prior to such Closing Date or Option Closing Date.
     1.3. Representative’s Purchase Option.
          1.3.1. Purchase Option.  The Company hereby agrees to issue and sell
to the Representative (and/or their designees) on the Closing Date an option
(“Representative’s Purchase Option”) to purchase up to an aggregate of 1,000,000
units (the “Representative’s Units”) for an aggregate purchase price of
$100.00.  Each of the Representative’s Units is identical to the Firm Units. 
The Representative’s Purchase Option shall be exercisable, in whole or in part,
commencing on the date that is sixth months from the Effective Date and expiring
on the five-year anniversary of the Effective Date at an initial exercise price
per Representative’s Unit of $12.50, which is equal to one hundred and
twenty-five percent (125%) of the initial public offering price of a Unit.  The
Representative’s Purchase Option, the Representative’s Units, the shares of
Common Stock (the “Representative’s Shares”) and the Warrants (the
“Representative’s Warrants”) included in the Representative’s Units and the
shares of Common Stock issuable upon exercise of the Representative’s Warrants
are hereinafter referred to collectively as the “Representative’s Securities.” 
The Public Securities and the Representative’s Securities are hereinafter
referred to collectively as the “Securities.”
          1.3.2. Delivery and Payment.  Delivery and payment for the
Representative’s Purchase Option shall be made on the Closing Date.  The Company
shall deliver to the Representative, upon payment therefor, certificates for the
Representative’s Purchase Option in the name or names and in such authorized
denominations as the Representative may request.
 
     1.4. Private Placement. Prior to the Closing Date, all of the executive
officers of the Company and their designees, or entities wholly owned by them
(the “Placement Investors”), each of them being a “Non-US Person,” as such term
is defined under Regulation S of the Securities Act of 1933, as amended (the
“Act”), purchased from the Company pursuant to the Subscription Agreements (as
defined in Section 2.25.2 hereof) an aggregate of 14,961,111 warrants identical
to the Warrants (the “Placement Warrants”) at a purchase price of $.90 per
Placement Warrant in a private placement (the “Private Placement”) effected
pursuant to Regulation S under the Act. The Placement Warrants and the shares of
Common Stock issuable upon exercise of the Placement Warrants are hereinafter
referred to collectively as the “Placement Securities.” No underwriting
discounts, commissions or placement fees have been or will be payable in
connection with the Private Placement. None of the Placement Securities

4



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 5 of 45
may be sold, assigned or transferred by the Placement Investors until after
consummation of a Business Combination. The Placement Investors shall have no
right to any liquidation distributions with respect to any portion of the
Placement Securities in the event the Company fails to consummate a Business
Combination. The Placement Investors shall not have redemption rights with
respect to the Placement Securities.
     1.5. Contingent Portion of Underwriters’ Discount. The Representative, on
behalf of itself and the other Underwriters, agrees that 2.25% of the gross
proceeds from the sale of the Firm Units ($4,500,000) and 3.75% of the gross
proceeds from the sale of any Option Units (an additional $1,125,000 if the
Over-allotment Option is exercised in full) (collectively, such amounts are the
“Contingent Discount ”) will be deposited in and held in the Trust Account and
payable to the Representative, along with any interest accrued thereon (net of
taxes payable on the interest income earned on the Contingent Discount;
provided, however, that the interest earned on the Contingent Discount and
payable to the Representative shall not exceed $420,000), in respect of any IPO
Shares (defined in Section 7.6 hereof) not redeemed pursuant to Section 7.6
hereof upon the consummation of a Business Combination. The Representative, on
behalf of itself and the other Underwriters, agrees that the several
Underwriters shall forfeit any rights or claims to the Contingent Discount and
any interest accrued thereon (net of taxes payable on the interest income earned
on the Contingent Discount) in respect of any IPO Shares that are redeemed
pursuant to Section 7.6 hereof. In addition, in the event that the Company is
unable to consummate a Business Combination and Continental Stock Transfer &
Trust Company (the “Trustee”), the trustee of the Trust Account, commences
liquidation of the Trust Account as provided in the Trust Agreement, the
Representative, on behalf of itself and the other Underwriters, agrees that
(i) the several Underwriters shall forfeit any rights or claims to the
Contingent Discount and any interest accrued thereon (net of taxes payable on
the interest income earned on the Contingent Discount); and (ii) the Contingent
Discount, together with the all other amounts on deposit in the Trust Account,
and any accrued interest thereon (net of taxes payable on the interest income
earned thereon), shall be distributed on a pro-rata basis among the holders of
the IPO Shares.

     1.6.   Working Capital; Interest on Trust; Quarterly Distributions to
Public Shareholders.

          1.6.1. Working Capital. Upon consummation of the Offering, $3,000,000
(the “Working Capital”) of the proceeds of the Private Placement will be
released to the Company, in accordance with Section 3.29 hereof, to fund the
working capital requirements of the Company.
          1.6.2. Interest Income. All interest earned on the funds held in the
Trust Account shall be added to the corpus of the Trust Account; provided,
however, that, pursuant to the Trust Agreement, up to an aggregate of $675,000
if the Over-allotment Option is exercised in full (or a lesser amount if less
than the full Over-allotment Option is exercised, pro rata based on the amount
of the Over-allotment Option exercised) of the interest income earned on the
Trust Account will be released to the Company to replace $675,000 of the Working
Capital used to pay the costs and expenses associated with the exercised of the
Over-allotment option; provided

5



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 6 of 45
further, however, that the interest income earned on the Contingent Discount
shall be payable to the Representative, subject to Section 1.5 hereof. The
Company will also be permitted to draw amounts necessary to pay taxes on the
interest income earned and any other applicable taxes.
          1.6.3. Quarterly Distributions to Public Shareholders. The Company may
make quarterly distributions of interest income earned on the Trust Account (net
of: taxes payable and (i) up to an aggregate of $675,000 of interest income
released to the Company pursuant to Section 1.6.2 hereof and (ii) up to $420,000
of interest earned on Maxim Group LLC’s deferred underwriting compensation) on a
pro rata basis to Public Shareholders until the earlier of: (x) the consummation
of a Business Combination or (ii) the Termination Date.
     2. Representations and Warranties of the Company.  The Company represents
and warrants to the Underwriters as follows:
     2.1. Filing of Registration Statement.
          2.1.1. Pursuant to the Act.  The Company has filed with the Commission
a registration statement and an amendment or amendments thereto, on Form F-1
(File No. 333-144436), including any related preliminary prospectus (the
“Preliminary Prospectus”), for the registration of the Public Securities and the
Representative’s Securities under the Act (including any Rule 462(b)
Registration Statement), which registration statement and amendment or
amendments have been prepared by the Company in conformity with the requirements
of the Act, and the rules and regulations (the “Regulations”) of the Commission
under the Act.  The conditions for use of Form F-1 to register the Offering
under the Act, as set forth in the General Instructions to such Form, have been
satisfied. Except as the context may otherwise require, any such registration
statement, as amended, on file with the Commission at the time the registration
statement becomes effective (including the prospectus, financial statements,
schedules, exhibits and all other documents filed as a part thereof or
incorporated therein and all information deemed to be a part thereof as of such
time pursuant to Rule 430A of the Regulations), is hereinafter called the
“Registration Statement,” and the form of the final prospectus dated the
Effective Date included in the Registration Statement (or, if applicable, the
form of final prospectus filed with the Commission pursuant to Rule 424 of the
Regulations), is hereinafter called the “Prospectus.” For purposes of this
Agreement, “Time of Sale”, as used in the Act, means 5:00 p.m., New York City
time, on the date of this Agreement. Prior to the Time of Sale, the Company
prepared preliminary prospectuses, dated July 9, 2007 and September 4, 2007, for
distribution by the Underwriters (together the “Sale Preliminary Prospectus”).
If the Company has filed, or is required pursuant to the terms hereof to file, a
Rule 462(b) Registration Statement, then, unless otherwise specified, any
reference herein to the term “Registration Statement” shall be deemed to include
such Rule 462(b) Registration Statement. Other than a Rule 462(b) Registration
Statement, which, if filed, becomes effective upon filing, no other document
with respect to the Registration Statement has heretofore been filed with the
Commission. All of the Public Securities have been registered under the Act
pursuant to the Registration Statement or, if any Rule 462(b) Registration
Statement is filed, will be duly registered under the Act with the filing of
such Rule 462(b) Registration Statement. To the extent a Rule 462(b)
Registration Statement is filed, then a corresponding adjustment shall
automatically be made to the applicable

6



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 7 of 45
terms of this Agreement as necessary to reflect the changes contained in the
Prospectus as filed pursuant to Rule 424(b) promulgated under the Act. The
Registration Statement has been declared effective by the Commission on the date
hereof. If, subsequent to the date of this Agreement, the Company or the
Representative has determined that at the Time of Sale the Sale Preliminary
Prospectus included an untrue statement of a material fact or omitted a
statement of material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading and have
agreed to provide an opportunity to purchasers of the Firm Units to terminate
their old purchase contracts and enter into new purchase contracts, then the
Sale Preliminary Prospectus will be deemed to include any additional information
available to purchasers at the time of entry into the first such new purchase
contract.
          2.1.2. Pursuant to the Exchange Act.  The Company has filed with the
Commission a Form 8-A (File Number 001-33690) providing for the registration
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), of
the Units, the Common Stock and the Warrants.  The registration of the Units,
Common Stock and Warrants under the Exchange Act has been declared effective by
the Commission on the date hereof.
     2.2. No Stop Orders, etc.  Neither the Commission nor, to the Company’s
knowledge, any foreign or state regulatory authority has issued any order or
threatened to issue any order preventing or suspending the use of any Sale
Preliminary Prospectus or Prospectus or has instituted or, to the best of the
Company’s knowledge, threatened to institute any proceedings with respect to
such an order.
     2.3. Disclosures in Registration Statement.
          2.3.1. 10b-5 Representation.  As of the date thereof and at all times
subsequent thereto up to and including September 24, 2007, the Sale Preliminary
Prospectus contained all material statements that are required to be stated
therein in accordance with the Act and the Regulations, and did or will, in all
material respects, conform to the requirements of the Act and the Regulations.
As of their respective filing and, in the case of the Registration Statement,
effectiveness dates, and at all times subsequent thereto up to the Closing Date
and, as applicable, each Option Closing Date, the Registration Statement and the
Prospectus contained or will contain all material statements that are required
to be stated therein in accordance with the Act and the Regulations, and did or
will, in all material respects, conform to the requirements of the Act and the
Regulations. Neither the Registration Statement, the Sale Preliminary Prospectus
nor any Preliminary Prospectus or the Prospectus contained therein, nor any
amendment or supplement thereto, on their respective dates, nor the Sale
Preliminary Prospectus as of the Time of Sale did or will contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein (in light of the
circumstances under which they were made), not misleading.  When any Preliminary
Prospectus or Sale Preliminary Prospectus was first filed with the Commission
(whether filed as part of the Registration Statement for the registration of the
Securities or any amendment thereto or pursuant to Rule 424(a) of the
Regulations) and when any amendment thereof or supplement thereto was first
filed with the Commission, such Preliminary Prospectus or Sale Preliminary
Prospectus and any amendments thereof and supplements thereto complied or will
have been

7



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 8 of 45
corrected in the Sale Preliminary Prospectus and the Prospectus to comply in all
material respects with the applicable provisions of the Act and the Regulations
and did not and will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. The representation and warranty made in this
Section 2.3.1 does not apply to statements made or statements omitted in
reliance upon and in conformity with written information furnished to the
Company with respect to the Underwriters by the Representative expressly for use
in the Registration Statement, the Sale Preliminary Prospectus or Prospectus or
any amendment thereof or supplement thereto, which information, it is agreed,
shall consist solely of the names of the several Underwriters and the
subsections captioned “Pricing of Securities” and “Foreign Regulatory
Restrictions on Purchase of the Units” contained in the section of the
Prospectus entitled “Underwriting.”
          2.3.2. Disclosure of Agreements.  The agreements and documents
described in the Registration Statement, the Sale Preliminary Prospectus and the
Prospectus conform to the descriptions thereof contained therein and there are
no agreements or other documents required to be described in the Registration
Statement, the Sale Preliminary Prospectus or the Prospectus or to be filed with
the Commission as exhibits to the Registration Statement, that have not been so
described or filed.  Each agreement or other instrument (however characterized
or described) to which the Company is a party or by which its property or
business is or may be bound or affected and (i) that is referred to in the
Registration Statement or attached as an exhibit thereto, or (ii) is material to
the Company’s business, has been duly and validly executed by the Company, is in
full force and effect in all material respects and is enforceable against the
Company and, to the Company’s knowledge, the other parties thereto, in
accordance with its terms, except (x) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally, (y) as enforceability of any indemnification or contribution
provision may be limited under the foreign, federal and state securities laws,
and (z) that the remedy of specific performance and injunctive and other forms
of equitable relief may be subject to the equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought, and
none of such agreements or instruments has been assigned by the Company, and
neither the Company nor, to the Company’s knowledge, any other party is in
breach or default thereunder and, to the Company’s knowledge, no event has
occurred that, with the lapse of time or the giving of notice, or both, would
constitute a breach or default thereunder.  To the Company’s knowledge,
performance by the Company of the material provisions of such agreements or
instruments will not result in a violation of any existing applicable law, rule,
regulation, judgment, order or decree of any governmental agency or court,
domestic or foreign, having jurisdiction over the Company or any of its assets
or businesses, including, without limitation, those relating to environmental
laws and regulations.
 
          2.3.3. Prior Securities Transactions.  No securities of the Company
have been sold by the Company or by or on behalf of, or for the benefit of, any
person or persons controlling, controlled by, or under common control with the
Company since the date of the Company’s formation, except as disclosed in the
Registration Statement.

8



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 9 of 45
          2.3.4. Regulations. The disclosures in the Registration Statement, the
Sale Preliminary Prospectus and the Prospectus concerning the effects of
foreign, federal, state and local regulation on the Company’s business as
currently contemplated are correct in all material respects and do not omit to
state a material fact necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.
     2.4. Changes After Dates in Registration Statement.
          2.4.1. No Material Adverse Change.  Since the respective dates as of
which information is given in the Registration Statement, the Sale Preliminary
Prospectus and the Prospectus, except as otherwise specifically stated therein:
(i) there has been no material adverse change in the condition, financial or
otherwise, or business prospects of the Company; (ii) there have been no
material transactions entered into by the Company, other than as contemplated
pursuant to this Agreement; (iii) no member of the Company’s board of directors
or management has resigned from any position with the Company and (iv) no event
or occurrence has taken place which materially impairs, or would likely
materially impair, with the passage of time, the ability of the members of the
Company’s board of directors or management to act in their capacities with the
Company as described in the Registration Statement, the Sale Preliminary
Prospectus and the Prospectus.
          2.4.2. Recent Securities Transactions, etc. Subsequent to the
respective dates as of which information is given in the Registration Statement,
the Sale Preliminary Prospectus and the Prospectus and except as may otherwise
be indicated or contemplated herein or therein, the Company has not: (i) issued
any securities or incurred any liability or obligation, direct or contingent,
for borrowed money; or (ii) declared or paid any dividend or made any other
distribution on or in respect to its capital stock.
     2.5. Independent Accountants. Weinberg & Company, P.A. (“Weinberg”), whose
report is filed with the Commission as part of the Registration Statement and
included in the Registration Statement, the Sale Preliminary Prospectus and the
Prospectus, are independent registered public accountants as required by the
Act, the Regulations and the Public Company Accounting Oversight Board
(including the rules and regulations promulgated by such entity, the “PCAOB”).
To the Company’s knowledge, Weinberg is duly registered and in good standing
with the PCAOB. Weinberg has not, during the periods covered by the financial
statements included in the Registration Statement, the Sale Preliminary
Prospectus and the Prospectus, provided to the Company any non-audit services,
as such term is used in Section 10A(g) of the Exchange Act.
     2.6. Financial Statements; Statistical Data. 
          2.6.1. Financial Statements. The financial statements, including the
notes thereto and supporting schedules included in the Registration Statement,
the Sale Preliminary Prospectus and the Prospectus, fairly present the financial
position and the results of operations of the Company at the dates and for the
periods to which they apply; and such financial statements have been prepared in
conformity with the Regulations, consistently applied

9



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 10 of 45
throughout the periods involved; and the supporting schedules included in the
Registration Statement present fairly the information required to be stated
therein in conformity with the Regulations.  No other financial statements or
supporting schedules are required to be included or incorporated by reference in
the Registration Statement, the Sale Preliminary Prospectus or the Prospectus.
The Registration Statement, the Sale Preliminary Prospectus and the Prospectus
disclose all material off-balance sheet transactions, arrangements, obligations
(including contingent obligations), and other relationships of the Company with
unconsolidated entities or other persons that may have a material current or
future effect on the Company’s financial condition, changes in financial
condition, results of operations, liquidity, capital expenditures, capital
resources, or significant components of revenues or expenses. There are no pro
forma or as adjusted financial statements which are required to be included in
the Registration Statement, the Sale Preliminary Prospectus or the Prospectus in
accordance with Regulation S-X of the Regulations which have not been included
as so required.
          2.6.2. Statistical Data. The statistical, industry-related and
market-related data included in the Registration Statement, the Sale Preliminary
Prospectus and/or the Prospectus are based on or derived from sources which the
Company reasonably and in good faith believes are reliable and accurate, and
such data agree with the sources from which they are derived.
     2.7. Authorized Capital; Options, etc.  The Company had at the date or
dates indicated in each of the Registration Statement, the Sale Preliminary
Prospectus and the Prospectus, as the case may be, duly authorized, issued and
outstanding capitalization as set forth in the Registration Statement, the Sale
Preliminary Prospectus and the Prospectus.  Based on the assumptions stated in
the Registration Statement, the Sale Preliminary Prospectus and the Prospectus,
the Company will have on the Closing Date the adjusted stock capitalization set
forth therein.  Except as set forth in, or contemplated by, the Registration
Statement, the Sale Preliminary Prospectus and the Prospectus, on the Effective
Date and on the Closing Date and the Option Closing Date, if any, there will be
no options, warrants, or other rights to purchase or otherwise acquire any
authorized, but unissued shares of Common Stock or any security convertible into
shares of Common Stock, or any contracts or commitments to issue or sell shares
of Common Stock or any such options, warrants, rights or convertible securities.
     2.8. Valid Issuance of Securities, etc.
          2.8.1. Outstanding Securities.  All issued and outstanding shares of
Common Stock of the Company have been duly authorized and validly issued and are
fully paid and non-assessable; the holders thereof have no rights of rescission
with respect thereto, and are not subject to personal liability by reason of
being such holders; and none of such securities were issued in violation of the
preemptive rights of any holders of any security of the Company or similar
contractual rights granted by the Company.  The outstanding shares of Common
Stock conform to the descriptions thereof contained in the Registration
Statement, the Sale Preliminary Prospectus and the Prospectus. All offers and
sales of the outstanding Common Stock of the Company were at all relevant times
either registered under the Act and the applicable state securities or Blue Sky
laws or, based in part on the representations and warranties of the purchasers
of such shares of Common Stock, exempt from such registration requirements.

10



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 11 of 45
 
          2.8.2. Securities Sold.  The Securities have been duly authorized and
reserved for issuance and when issued and paid for, will be validly issued,
fully paid and non-assessable; the holders thereof are not and will not be
subject to personal liability by reason of being such holders; the Securities
are not and will not be subject to the preemptive rights of any holders of any
security of the Company or similar contractual rights granted by the Company;
and all corporate action required to be taken for the authorization, issuance
and sale of the Securities has been duly and validly taken.  The Securities
conform in all material respects to the descriptions thereof contained in the
Registration Statement, the Sale Preliminary Prospectus and the Prospectus, as
the case may be.  When issued, the Representative’s Purchase Option, the
Representative’s Warrants and the Warrants will constitute valid and binding
obligations of the Company to issue and sell, upon exercise thereof and payment
of the respective exercise prices therefor, the number and type of securities of
the Company called for thereby in accordance with the terms thereof and such
Representative’s Purchase Option, Representative’s Warrants and Warrants are
enforceable against the Company in accordance with their respective terms,
except: (i) as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally; (ii) as
enforceability of any indemnification or contribution provision may be limited
under foreign, federal and state securities laws; and (iii) that the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to the equitable defenses and to the discretion of the court before
which any proceeding therefor may be brought. The shares of Common Stock
issuable upon exercise of the Representative’s Purchase Option, the
Representative’s Warrants and the Warrants have been reserved for issuance upon
the exercise of the respective Warrants upon payment of the consideration
therefore, and when issued in accordance with the terms thereof, will be duly
and validly authorized, validly issued, fully paid and non-assessable; the
holders thereof are not and will not be subject to personal liability by reason
of being such holders.
          2.8.3. Placement Warrants. The Placement Warrants constitute valid and
binding obligations of the Company to issue and sell, upon exercise thereof and
payment of the respective exercise prices therefor, the number and type of
securities of the Company called for thereby in accordance with the terms
thereof, and such Placement Warrants are enforceable against the Company in
accordance with their respective terms, except: (i) as such enforceability may
be limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally; (ii) as enforceability of any indemnification or
contribution provision may be limited under foreign, federal and state
securities laws; and (iii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. The shares of Common Stock issuable upon exercise of the
Placement Warrants have been reserved and, when issued in accordance with the
terms of the Placement Warrants, will be duly and validly authorized, validly
issued, fully paid and non-assessable, and the holders thereof are not and will
not be subject to personal liability by reason of being such holders.
          2.8.4. No Integration. Neither the Company nor any of its affiliates
has, prior to the date hereof, made any offer or sale of any securities which
are required to be “integrated”

11



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 12 of 45
pursuant to the Act or the Regulations with the offer and sale of the Securities
pursuant to the Registration Statement.
     2.9. Registration Rights of Third Parties.  Except as set forth in the
Registration Statement, the Sale Preliminary Prospectus and the Prospectus, no
holders of any securities of the Company or any rights exercisable for or
convertible or exchangeable into securities of the Company have the right to
require the Company to register any such securities of the Company under the Act
or to include any such securities in a registration statement to be filed by the
Company.
     2.10. Validity and Binding Effect of Agreements.  This Agreement, the
Warrant Agreement (as defined in Section 2.24 hereof), the Trust Agreement, the
Services Agreement (as defined in Section 3.7.2 hereof), the Subscription
Agreements (as defined in Section 2.25.2 hereof), the Representative’s Purchase
Option (as defined in Section 1.3.1), the Escrow Agreement (as defined in
Section 2.23.3 hereof) and the Registration Rights Agreement by and among the
Company and the Initial Shareholders (the “Registration Rights Agreement”) have
been duly and validly authorized, executed and delivered by the Company and
constitute valid and binding agreements of the Company, enforceable against the
Company in accordance with their respective terms, except: (i) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally; (ii) as enforceability of
any indemnification or contribution provision may be limited under foreign,
federal and state laws; and (iii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.
     2.11. No Conflicts, etc.  The execution, delivery, and performance by the
Company of this Agreement, the Warrant Agreement, the Trust Agreement, the
Services Agreement, the Subscription Agreement, the Representative’s Purchase
Option, the Escrow Agreement and the Registration Rights Agreement, the
consummation by the Company of the transactions herein and therein contemplated
and the compliance by the Company with the terms hereof and thereof do not and
will not, with or without the giving of notice or the lapse of time or both:
(i) result in a breach or violation of, or conflict with any of the terms and
provisions of, or constitute a default under, or result in the creation,
modification, termination or imposition of any lien, charge or encumbrance upon
any property or assets of the Company pursuant to the terms of any agreement,
obligation, condition, covenant or instrument to which the Company is a party or
bound or to which its property is subject except pursuant to the Trust
Agreement; (ii) result in any violation of the provisions of the Second Amended
and Restated Certificate of Incorporation or the Bylaws of the Company; or
(iii) violate any existing applicable statute, law, rule, regulation, judgment,
order or decree of any governmental agency or court, domestic or foreign, having
jurisdiction over the Company or any of its properties or business.
 
     2.12. No Defaults; Violations.  No material default or violation exists in
the due performance and observance of any term, covenant or condition of any
material license, contract, indenture, mortgage, deed of trust, note, loan or
credit agreement, or any other agreement or instrument evidencing an obligation
for borrowed money, or any other material agreement or

12



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 13 of 45
instrument to which the Company is a party or by which the Company may be bound
or to which any of the properties or assets of the Company is subject. The
Company is not in violation of any term or provision of its Second Amended and
Restated Certificate of Incorporation or Bylaws or in violation of any material
franchise, license, permit, applicable law, rule, regulation, judgment or decree
of any governmental agency or court, domestic or foreign, having jurisdiction
over the Company or any of its properties or businesses.
     2.13. Corporate Power; Licenses; Consents.
          2.13.1. Conduct of Business.  The Company has all requisite corporate
power and authority, and has all necessary authorizations, approvals, orders,
licenses, certificates and permits of and from all governmental regulatory
officials and bodies that it needs as of the date hereof to conduct its business
for the purposes described in the Registration Statement, the Sale Preliminary
Prospectus and the Prospectus.  The disclosures in the Registration Statement,
the Sale Preliminary Prospectus and the Prospectus concerning the effects of
foreign, federal, state and local regulation on this Offering and the Company’s
business purpose as currently contemplated are correct in all material respects
and do not omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. Since its formation, the Company has
conducted no business and has incurred no liabilities other than in connection
with and in furtherance of the Offering. 
          2.13.2. Transactions Contemplated Herein.  The Company has all
corporate power and authority to enter into this Agreement and to carry out the
provisions and conditions hereof, and all consents, authorizations, approvals
and orders required in connection therewith have been obtained.  No consent,
authorization or order of, and no filing with, any court, government agency or
other body, foreign or domestic, is required for the valid issuance, sale and
delivery, of the Securities and the consummation of the transactions and
agreements contemplated by this Agreement, the Warrant Agreement, the Trust
Agreement, the Subscription Agreement, the Services Agreement, the
Representative’s Purchase Option, the Registration Rights Agreement and the
Escrow Agreement and as contemplated by the Registration Statement, the Sale
Preliminary Prospectus and Prospectus, except with respect to applicable
foreign, federal and state securities laws and the rules and regulations
promulgated by the National Association of Securities Dealers, Inc. (the
“NASD”).
     2.14. D&O Questionnaires.  All information contained in the questionnaires
(the “Questionnaires”) completed by each of the Company’s officers and directors
(the “Directors/Officers”) and Initial Shareholders (as defined below)
immediately prior to the Offering and provided to the Underwriters as well as
the biographies attached as exhibits to each person’s Insider Letter (as defined
in Section 2.25.1) is true and correct and the Company has not become aware of
any information which would cause the information disclosed in the
questionnaires completed by the Directors/Officers and Initial Shareholders to
become inaccurate and incorrect.

13



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 14 of 45
     2.15. Litigation; Governmental Proceedings.  There is no action, suit,
proceeding, inquiry, arbitration, investigation, litigation or governmental
proceeding pending or, to the best of the Company’s knowledge, threatened
against, or involving the Company or, to the best of the Company’s knowledge,
any of the Directors/Officers or any of the shareholders of the Company
immediately prior to the Offering ( the “Initial Shareholders”) which has not
been disclosed in the Registration Statement, the Questionnaires, the Sale
Preliminary Prospectus and the Prospectus.
     2.16. Good Standing.  The Company has been duly organized and is validly
existing as a corporation and is in good standing under the laws of its
jurisdiction of incorporation and is duly qualified to do business and is in
good standing as a foreign corporation in each jurisdiction in which its
ownership or lease of property or the conduct of business requires such
qualification, except where the failure to qualify would not have a material
adverse effect on the Company, its business, assets or operations.
     2.17. No Contemplation of a Business Combination. Prior to the date hereof,
no Company Affiliate (as hereinafter defined) has, and as of the Closing, the
Company and such Company Affiliates will not have: (a) had any specific Business
Combination under consideration or contemplation; (b) directly or indirectly,
contacted any potential target business or their representatives or had any
discussions, formal or otherwise, with respect to effecting any potential
Business Combination with the Company or taken any measure, directly or
indirectly to locate a target business; or (c) engaged or retained any agent or
other representative to identify or locate any suitable acquisition candidate
for the Company.
     2.18. Transactions Affecting Disclosure to NASD.
          2.18.1. Except as described in the Registration Statement, the Sale
Preliminary Prospectus and the Prospectus, there are no claims, payments,
arrangements, agreements or understandings relating to the payment of a
finder’s, consulting or origination fee by the Company or any Company Affiliate
with respect to the sale of the Securities hereunder or any other arrangements,
agreements or understandings of the Company or, to the Company’s knowledge, any
Initial Shareholder that may affect the Underwriters’ compensation, as
determined by the NASD.
          2.18.2. The Company has not made any direct or indirect payments (in
cash, securities or otherwise) to: (i) any person, as a finder’s fee, consulting
fee or otherwise, in consideration of such person raising capital for the
Company or introducing to the Company persons who raised or provided capital to
the Company; (ii) to any NASD member; or (iii) to any person or entity that has
any direct or indirect affiliation or association with any NASD member, within
the twelve months prior to the Effective Date, other than payments to Maxim in
connection with the Offering.
          2.18.3. No Directors/Officers, or any direct or indirect beneficial
owner of any class of the Company’s securities including the Initial
Shareholders and holders of securities purchased in the Private Placement
(whether debt or equity, registered or unregistered, regardless

14



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 15 of 45
of the time acquired or the source from which derived) (any such individual or
entity, a “Company Affiliate”) is a member, a person associated, or affiliated
with a member of the NASD.
          2.18.4. No Company Affiliate is an owner of stock or other securities
of any member of the NASD (other than securities purchased on the open market).
          2.18.5. No Company Affiliate has made a subordinated loan to any
member of the NASD.
          2.18.6. No proceeds from the sale of the Public Securities (excluding
underwriting compensation), the Representative’s Securities or Placement
Securities will be paid to any NASD member, or any persons associated or
affiliated with a member of the NASD, except as specifically authorized herein.
          2.18.7. Except with respect to Maxim, the Company has not issued any
warrants or other securities, or granted any options, directly or indirectly to
anyone who is a potential underwriter in the Offering or a related person (as
defined by NASD rules) of such an underwriter within the 180-day period prior to
the initial filing date of the Registration Statement.
          2.18.8. No person to whom securities of the Company have been
privately issued within the 180-day period prior to the initial filing date of
the Registration Statement has any relationship or affiliation or association
with any member of the NASD.
          2.18.9. No NASD member intending to participate in the Offering has a
conflict of interest with the Company. For this purpose, a “conflict of
interest” exists when a member of the NASD and/or its associated persons, parent
or affiliates in the aggregate beneficially own 10% or more of the Company’s
outstanding subordinated debt or common equity, or 10% or more of the Company’s
preferred equity. “Members participating in the Offering” include managing
agents, syndicate group members and all dealers which are members of the NASD.
          2.18.10. Except with respect to Maxim in connection with the Offering,
the Company has not entered into any agreement or arrangement (including,
without limitation, any consulting agreement or any other type of agreement)
during the 180-day period prior to the initial filing date of the Registration
Statement, which arrangement or agreement provides for the receipt of any item
of value and/or the transfer or issuance of any warrants, options, or other
securities from the Company to an NASD member, any person associated with a
member (as defined by NASD rules), any potential underwriters in the Offering
and/or any related persons.
     2.19. Taxes.
          2.19.1. There are no transfer taxes or other similar fees or charges
under Marshall Islands law, U.S. federal law or the laws of any U.S. state or
any political subdivision thereof,

15



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 16 of 45
required to be paid in connection with the execution and delivery of this
Agreement or the issuance or sale by the Company of the Securities.
          2.19.2. The Company has filed all non-U.S., U.S. federal, state and
local tax returns that are required to be a filed or has requested extensions
thereof, except in any case in which the failure to so file would not have a
material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Company, taken as a whole, whether or
not arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Registration Statement, the Sale Preliminary
Prospectus or Prospectus and has paid all taxes required to be paid by it and
any other assessment, fine or penalty levied against it, to the extent that any
of the foregoing in due and payable, except for any such assessment, fine or
penalty that is currently being contested in good faith or as would not have a
material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Company, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated by the Registration Statement, the Sale Preliminary Prospectus or
Prospectus.
     2.20. Foreign Corrupt Practices Act.  Neither the Company nor any of the
Company Affiliates or any other person acting on behalf of the Company is aware
of or has taken any action, directly or indirectly, that: (i) would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”) or otherwise
subject the Company to any damage or penalty in any civil, criminal or
governmental litigation or proceeding; (ii) if not done in the past, might have
had a material adverse effect on the Company or the assets, business or
operations of the Company as reflected in any of the financial statements
contained in the Registration Statement and the Prospectus or (iii) if not
continued in the future, might adversely affect the assets, business, operations
or prospects of the Company, including, without limitation, given or agreed to
give any money, gift or similar benefit (other than legal price concessions to
customers in the ordinary course of business) to any customer, supplier,
employee or agent of a customer or supplier, or official or employee of any
governmental agency or instrumentality of any government (domestic or foreign)
or any political party or candidate for office (domestic or foreign) or any
political party or candidate for office (domestic or foreign) or other person
who was, is, or may be in a position to help or hinder the business of the
Company (or assist it in connection with any actual or proposed transaction).
The Company’s internal accounting controls and procedures are sufficient to
cause the Company to comply with the Foreign Corrupt Practices Act of 1977, as
amended.
     2.21. Currency and Foreign Transactions Reporting Act. The operations of
the Company are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transaction Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.

16



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 17 of 45
     2.22. Patriot Act. Neither the Company nor any Company Affiliate has
violated: (i) the Bank Secrecy Act, as amended, or (iii) the Uniting and
Strengthening of America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, and/or the rules and
regulations promulgated under any such law, or any successor law.
     2.23. Officers’ Certificate.  Any certificate signed by any duly authorized
officer of the Company and delivered to the Representative or to its counsel
shall be deemed a representation and warranty by the Company to the Underwriters
as to the matters covered thereby.
     2.24. Warrant Agreement.  The Company has entered into a warrant agreement
with respect to the Warrants and the Placement Warrants with Continental Stock
Transfer & Trust Company substantially in the form filed as an exhibit to the
Registration Statement (the “Warrant Agreement”).
     2.25. Agreements With Company Affiliates.
          2.25.1. Insider Letters.  The Company has caused to be duly executed
legally binding and enforceable agreements (except (i) as such enforceability
may be limited by bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally, (ii) as enforceability of any
indemnification, contribution or noncompete provision may be limited under
foreign, federal and state securities laws, and (iii) that the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to the equitable defenses and to the discretion of the court before
which any proceeding therefor may be brought) annexed as exhibits to the
Registration Statement (the “Insider Letter”), pursuant to which each of the
Company Affiliates agrees to certain matters, including but not limited to, the
voting of shares of Common Stock held by them and certain matters described as
being agreed to by them under the “Proposed Business” Section of the
Registration Statement, the Sale Preliminary Prospectus and Prospectus.
          2.25.2. Subscription Agreement. Each of the Placement Investors has
executed and delivered a subscription agreement, annexed as an exhibit to the
Registration Statement (collectively the “Subscription Agreements”), pursuant to
which the Placement Investors have, among other things, purchased an aggregate
of 14,961,111 Placement Warrants in the Private Placement. Pursuant to each of
the Subscription Agreements, each of the Placement Investors has waived any and
all rights and claims that it may have to any proceeds, and any interest
thereon, held in the Trust Account in respect of the Placement Securities in the
event that a Business Combination is not consummated and the Trust Account is
liquidated in accordance with the terms of the Trust Agreement.
     2.25.3. Escrow Agreement.  The Company has caused the Initial Shareholders,
to the extent they own Common Stock of the Company prior to the Offering
(excluding securities contained in the Placement Securities), to enter into an
escrow agreement (the “Escrow Agreement”) with Continental Stock Transfer &
Trust Company (the “Escrow Agent”) substantially in the form filed as an exhibit
to the Registration Statement whereby the Common

17



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 18 of 45
Stock owned by such parties prior to the Offering will be held in escrow by the
Escrow Agent for a period (the “Escrow Period”) commencing on the Effective Date
and expiring on the first anniversary of the consummation of the Business
Combination.  During the Escrow Period, such parties shall be prohibited from
selling or otherwise transferring such securities (except (a) to spouses and
children of such parties and trusts established for their benefit or (b) after
the consummation of a Business Combination, to participate in a transaction
whereby all the outstanding securities of the Company are exchanged or converted
into cash or another entity’s securities; provided, however, such Initial
Shareholders shall retain the right to vote such securities, as applicable.  To
the Company’s knowledge, the Escrow Agreement is enforceable against each of the
Initial Shareholders and will not, with or without the giving of notice or the
lapse of time or both, result in a breach of, or conflict with, any of the terms
and provisions of, or constitute a default under, and agreement or instrument to
which any of the Initial Shareholders is a party. The Escrow Agreement shall not
be amended, modified or otherwise changed without the prior written consent of
Maxim, such consent not to be unreasonably withheld.
          2.25.4. No Director/Officer is subject to any non-competition
agreement or non-solicitation agreement with any employer or prior employer
which could materially affect his ability to be and act in the capacity of a
Director/Officer of the Company.
     2.26. Investment Management Trust Agreement.  The Company has entered into
the Trust Agreement with respect to certain proceeds of the Offering and the
Private Placement substantially in the form filed as an exhibit to the
Registration Statement.
     2.27. Covenants Not to Compete.  No Company Affiliate is subject to any
noncompetition agreement or non-solicitation agreement with any employer or
prior employer which could materially affect his ability to be a director,
officer or employee of the Company.
     2.28. Investments.  No more than 45% of the “value” (as defined in
Section 2(a)(41) of the Investment Company Act of 1940 (“Investment Company
Act”)) of the Company’s total assets (exclusive of cash items and “Government
Securities,” as defined in Section 2(a)(16) of the Investment Company Act)
consist of, and no more than 45% of the Company’s net income after taxes is
derived from, securities other than Government Securities.
     2.29. Subsidiaries.  The Company does not own an interest in any
corporation, partnership, limited liability company, joint venture, trust or
other business entity.
     2.30. Related Party Transactions.  No relationship, direct or indirect,
exists between or among any of the Company or any Company Affiliate, on the one
hand, and any director, officer, shareholder, customer or supplier of the
Company or any Company Affiliate, on the other hand, which is required by the
Act, the Exchange Act or the Regulations to be described in the Registration
Statement, the Sale Preliminary Prospectus and the Prospectus which is not so
described and described as required. There are no outstanding loans, advances
(except normal advances for business expenses in the ordinary course of
business) or guarantees of indebtedness by the Company to or for the benefit of
any of the officers or directors of the Company or any of their respective
family members, except as disclosed in the Registration Statement, the Sale

18



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 19 of 45
Preliminary Prospectus and the Prospectus. The Company has not extended or
maintained credit, arranged for the extension of credit, or renewed an extension
of credit, in the form of a personal loan to or for any director or officer of
the Company.
     2.31. No Influence. The Company has not offered, or caused the Underwriters
to offer, the Firm Units to any person or entity with the intention of
unlawfully influencing: (a) a customer or supplier of the Company or any
affiliate of the Company to alter the customer’s or supplier’s level or type of
business with the Company or such affiliate or (b) a journalist or publication
to write or publish favorable information about the Company or any such
affiliate.
     2.32. AMEX Rules. As of the Effective Date, the Company’s Board of
Directors shall have validly appointed an audit committee and nominating
committee whose composition satisfies the transitional requirements of the rules
and regulations of the American Stock Exchange (“AMEX”) and the Company’s Board
of Directors and/or audit committee and the nominating committee has each
adopted a charter that satisfies the requirements of AMEX. Neither the Company’s
Board of Directors nor the audit committee thereof has been informed, nor is any
director of the Company aware, of: (i) any significant deficiencies and material
weaknesses in the design or operation of internal control over financial
reporting which are reasonably likely to adversely affect the Company’s ability
to record, process, summarize and report financial information; or (ii) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal control over financial
reporting.
     2.33. Sarbanes-Oxley. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations promulgated thereunder and related or similar rules and regulations
promulgated by AMEX or any other governmental or self regulatory entity or
agency, that are applicable to it as of the date hereof.
     2.34. Listing of the Public Securities on AMEX. As of the Effective Date,
the Public Securities have been authorized for listing on the AMEX and, to the
Company’s knowledge, no proceedings have been instituted or threatened which
would effect, and no event or circumstance has occurred as of the Effective Date
which is reasonably likely to effect, the listing of the Public Securities on
the AMEX.
     2.35. Definition of “Knowledge”. As used in herein, the term “knowledge of
the Company” (or similar language) shall mean the knowledge of the officers and
directors of the Company who are named in the Sale Preliminary Prospectus and
Prospectus, with the assumption that such officers and directors shall have made
reasonable and diligent inquiry of the matters presented.
     3. Covenants of the Company.  The Company covenants and agrees as follows:
     3.1. Amendments to Registration Statement.  The Company will deliver to the
Representative, prior to filing, any amendment or supplement to the Registration
Statement or

19



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 20 of 45
Prospectus proposed to be filed after the Effective Date and shall not file any
such amendment or supplement to which the Representative shall reasonably object
in writing.
     3.2. Federal Securities Laws.
          3.2.1. Compliance.  During the time when a prospectus is required to
be delivered under the Act, the Company will use all reasonable efforts to
comply with all requirements imposed upon it by the Act, the Regulations and the
Exchange Act and by the regulations under the Exchange Act, as from time to time
in force, so far as necessary to permit the continuance of sales of or dealings
in the Public Securities in accordance with the provisions hereof and the
Prospectus.  If at any time when a Prospectus relating to the Public Securities
is required to be delivered under the Act, any event shall have occurred as a
result of which, in the opinion of counsel for the Company or counsel for the
Underwriters, the Sale Preliminary Prospectus and the Prospectus, as then
amended or supplemented includes an untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, or if it is necessary during such period to amend the
Registration Statement or amend or supplement the Sale Preliminary Prospectus
and Prospectus to comply with the Act, the Company will notify the
Representative promptly and prepare and file with the Commission, subject to
Section 3.1 hereof, an appropriate amendment to the Registration Statement or
amendment or supplement to the Sale Preliminary Prospectus and Prospectus (at
the expense of the Company) so as to correct such statement or omission or
effect such compliance.
          3.2.2. Filing of Final Prospectus.  The Company will file the
Prospectus (in form and substance satisfactory to the Representative) with the
Commission pursuant to the requirements of Rule 424 of the Regulations.
          3.2.3. Exchange Act Registration.  For a period of five years from the
Effective Date, or until such earlier time upon which the Company is required to
be liquidated and dissolved, the Company will use its best efforts to maintain
the registration of the Units, Common Stock and Warrants (in the case of the
Warrants, until the Warrants expire and are no longer exercisable) under the
provisions of the Exchange Act.  The Company will not deregister the Units,
Common Stock or Warrants under the Exchange Act without the prior written
consent of Maxim.
          3.2.4. Sarbanes-Oxley Compliance. As soon as it is legally required to
do so, the Company shall take all actions necessary to obtain and thereafter
maintain material compliance with each applicable provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder
and related or similar rules and regulations promulgated by any other
governmental or self regulatory entity or agency with jurisdiction over the
Company.
     3.3. Blue Sky Filing.  Unless the Securities are listed or quoted, as the
case may be, on the New York Stock Exchange, the Nasdaq Global Market or AMEX,
the Company will endeavor in good faith, in cooperation with the Representative,
at or prior to the time the Registration Statement becomes effective, to qualify
the Public Securities for offering and sale

20



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 21 of 45
under the securities laws of such jurisdictions as the Representative may
reasonably designate, provided that no such qualification shall be required in
any jurisdiction where, as a result thereof, the Company would be subject to
service of general process or to taxation as a foreign corporation doing
business in such jurisdiction.  In each jurisdiction where such qualification
shall be effected, the Company will, unless the Representative agrees that such
action is not at the time necessary or advisable, use all reasonable efforts to
file and make such statements or reports at such times as are or may be required
by the laws of such jurisdiction.
     3.4. Delivery of Materials to Underwriters.  The Company will deliver to
each of the several Underwriters, without charge and from time to time during
the period when a prospectus is required to be delivered under the Act or the
Exchange Act, such number of copies of each Sale Preliminary Prospectus, the
Prospectus and all amendments and supplements to such documents as such
Underwriters may reasonably request and, as soon as the Registration Statement
or any amendment or supplement thereto becomes effective, deliver to the
Representative two manually executed Registration Statements, including
exhibits, and all post-effective amendments thereto and copies of all exhibits
filed therewith or incorporated therein by reference and all manually executed
consents of certified experts.
     3.5. Effectiveness and Events Requiring Notice to the Representative.  The
Company will use its best efforts to cause the Registration Statement to remain
effective and will notify the Representative immediately and confirm the notice
in writing: (i) of the effectiveness of the Registration Statement and any
amendment thereto; (ii) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement, or any
post-effective amendment thereto or preventing or suspending the use of any
Preliminary Prospectus or the Prospectus or of the initiation, or the
threatening, of any proceeding for that purpose; (iii) of the issuance by any
foreign or state securities commission of any proceedings for the suspension of
the qualification of the Public Securities for offering or sale in any
jurisdiction or of the initiation, or the threatening, of any proceeding for
that purpose; (iv) of the mailing and delivery to the Commission for filing of
any amendment or supplement to the Registration Statement or Prospectus; (v) of
the receipt of any comments or request for any additional information from the
Commission; and (vi) of the happening of any event during the period described
in Section 3.4 hereof that, in the judgment of the Company or its counsel, makes
any statement of a material fact made in the Registration Statement, the Sale
Preliminary Prospectus or the Prospectus untrue or that requires the making of
any changes in the Registration Statement, the Sale Preliminary Prospectus and
Prospectus in order to make the statements therein, (with respect to the
Prospectus and the Sale Preliminary Prospectus and in light of the circumstances
under which they were made), not misleading.  If the Commission or any foreign
or state securities commission shall enter a stop order or suspend such
qualification at any time, the Company will make every reasonable effort to
obtain promptly the lifting of such order.
     3.6. Review of Financial Statements.  Until the earlier of five years from
the Effective Date, or until such earlier upon which the Company is required to
be liquidated and dissolved, the Company, at its expense, shall cause its
regularly engaged independent certified public accountants to review (but not
audit) the Company’s financial statements for each of the first three fiscal
quarters prior to the announcement of quarterly financial information, the
filing of

21



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 22 of 45
the Company’s Form 10-Q quarterly report (if required) and the mailing of
quarterly financial information to shareholders, if applicable.
     3.7. Affiliated Transactions.
          3.7.1. Business Combinations.  The Company will not consummate a
Business Combination with any entity which is affiliated with any Company
Affiliate unless the Company obtains an opinion from an independent investment
banking firm that the Business Combination is fair to the Company’s shareholders
from a financial perspective.  
          3.7.2. Administrative Services.  The Company has entered into an
agreement (the “Services Agreement”) with Diadochi Alvertou Zafet S.A., in the
form filed as an exhibit to the Registration Statement pursuant to which
Diadochi Alvertou Zafet S.A. will make available to the Company general and
administrative services including office space, utilities, receptionist and
secretarial support for the Company’s use for $7,500 per month, which shall be
payable out of the Working Capital.
          3.7.3. Compensation.  Except as set forth in this Section 3.7, the
Company shall not pay any Company Affiliate or any of their affiliates any fees
or compensation from the Company, for services rendered to the Company prior to,
or in connection with, this Offering or the consummation of a Business
Combination; provided that Company Affiliates shall be entitled to reimbursement
from the Company for their out-of-pocket expenses incurred on the Company’s
behalf, which includes an aggregate of $450,986 in loans which were made to the
Company prior to the effective date of the Registration Statement and expenses
incurred by them in connection with seeking and consummating a Business
Combination.
     3.8. Secondary Market Trading and Standard & Poor’s. In the event the
Public Securities are not listed on the New York Stock Exchange or AMEX or
quoted on the Nasdaq Global Market: (a) the Company will apply to be included in
Standard and Poor’s Daily News and Corporation Records Corporate Descriptions
for a period commencing on the Effective Date and expiring on the fifth
anniversary of the consummation of a Business Combination, (b) the Company shall
take such steps as may be necessary to obtain a secondary market trading
exemption for the Company’s securities in such jurisdictions as may be requested
by the Representative; provided, however, no qualification shall be required in
any jurisdiction where, as a result thereof, the Company would be subject to
service of general process or to taxation as a foreign corporation doing
business in such jurisdiction. The Company shall also take such other action as
may be reasonably requested by the Representative to obtain a secondary market
trading exemption I such other states as may be requested by the Representative.
     3.9. Warrant Solicitation Fees.  The Company hereby engages Maxim, on a
non-exclusive basis, as its agent for the solicitation of the exercise of the
Warrants.  The Company will (i) assist Maxim with respect to such solicitation,
if requested by Maxim, and (ii) at Maxim’s request, provide Maxim, and direct
the Company’s transfer and warrant agent to provide to Maxim, at the Company’s
cost, lists of the record and, to the extent known, beneficial owners of, the
Warrants.  Commencing one year from the Effective Date, the Company will pay

22



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 23 of 45
Maxim a commission of five percent (5%) of the cash proceeds received upon the
exercise of the Warrants for each Warrant exercised, payable on the date of such
exercise, on the terms provided for in the Warrant Agreement, only if permitted
under the rules and regulations of the NASD and only to the extent that an
investor who exercises his Warrants specifically designates, in writing, that
Maxim solicited his exercise.  The Company agrees to disclose the arrangement to
pay such solicitation fees to Maxim in any prospectus used by the Company in
connection with the registration of the shares of Common Stock underlying the
Warrants.
     3.10. Financial Public Relations Firm.  Promptly after the execution of a
definitive agreement for a Business Combination, the Company shall retain a
financial public relations firm reasonably acceptable to the Representative for
a term to be agreed upon by the Company and the Representative.
     3.11. Reports to the Representative.
          3.11.1. Periodic Reports, etc.  For a period of five years from the
Effective Date or until such earlier time upon which the Company is required to
be liquidated and dissolved, the Company will furnish to the Representative
(Attn:  Clifford Teller, Director of Investment Banking) and its counsel copies
of such financial statements and other periodic and special reports as the
Company from time to time furnishes generally to holders of any class of its
securities, and promptly furnish to the Representative: (i) a copy of each
periodic report the Company shall be required to file with the Commission;
(ii) a copy of every press release and every news item and article with respect
to the Company or its affairs which was released by the Company; (iii)  a copy
of each Form 8-K or Schedules 13D, 13G, 14D-1 or 13E-4 received or prepared by
the Company; (iv) five copies of each registration statement filed by the
Company with the Commission under the Act; (v) a copy of monthly statements, if
any, setting forth such information regarding the Company’s results of
operations and financial position (including balance sheet, profit and loss
statements and data regarding outstanding purchase orders) as is regularly
prepared by management of the Company; and (vi) such additional documents and
information with respect to the Company and the affairs of any future
subsidiaries of the Company as the Representative may from time to time
reasonably request; provided that the Representative shall sign, if requested by
the Company, a Regulation FD compliant confidentiality agreement which is
reasonably acceptable to the Representative and its counsel in connection with
the Representative’s receipt of such information. Documents filed with the
Commission pursuant to its Electronic Data Gathering, Analysis and Retrieval
System (“EDGAR”) shall be deemed to have been delivered to the Representative
pursuant to this section.
     3.11.2. Transfer Sheets.  For a period of five years following the
Effective Date or until such earlier time upon which the Company is required to
be liquidated, the Company shall retain a transfer and warrant agent acceptable
to the Representative (the “Transfer Agent”) and during the two (2) year period
following the Closing Date, will furnish to the Underwriters at the Company’s
sole cost and expense such transfer sheets of the Company’s securities as the
Representative may request, including the daily and monthly consolidated
transfer sheets of the Transfer Agent and DTC.  Continental Stock Transfer &
Trust Company is acceptable to the

23



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 24 of 45
Underwriters. In addition, for a period of two (2) years from the Closing Date,
the Company, at its expense, shall provide the Representative a subscription to
the Company’s weekly Depository Transfer Company Security Position Reports.
          3.11.3. Secondary Market Trading Survey. In the event the Public
Securities are no longer listed or quoted, as the case may be, on the New York
Stock Exchange, AMEX or the Nasdaq Global Market, or until such earlier time
upon which the Company is required to be liquidated, the Company shall engage
Ellenoff Grossman & Schole LLP (“EG&S”), for a one-time fee of $5,000, to
deliver and update to the Underwriters on a timely basis, but in any event at
the beginning of each fiscal quarter, a written report detailing those states in
which the Public Securities may be traded in non-issuer transaction under the
Blue Sky laws of the fifty States (the “Secondary Market Trading Survey”).
     3.12. Disqualification of Form F-1 and F-3 or S-1 and S-3.  For a period
equal to seven years from the date hereof, the Company will not take any action
or actions which may prevent or disqualify the Company’s use of Form F-1 or F-3
or Form S-1 and S-3 (or other appropriate form) for the registration of the
Warrants under the Act.
     3.13. Payment of Expenses.
          3.13.1. General Expenses Related to the Offering.  The Company hereby
agrees to pay on each of the Closing Date and the Option Closing Date, if any,
to the extent not paid at Closing Date, all fees and expenses incident to the
performance of the obligations of the Company under this Agreement, including,
but not limited to: (i) the preparation, printing, filing and mailing (including
the payment of postage with respect to such mailing) of the Registration
Statement, the Sale Preliminary Prospectus, and the final Prospectus and mailing
of this Agreement and related documents, including the cost of all copies
thereof and any amendments thereof or supplements thereto supplied to the
Underwriters in quantities as may be required by the Underwriters; (ii) the
printing, engraving, issuance and delivery of the Units, the shares of Common
Stock and the Warrants included in the Units, including any transfer or other
taxes payable thereon; (iii) the listing of the Public Securities on AMEX;
(iv) filing fees, costs and expenses incurred in registering the Offering with
the NASD (including all COBRADesk fees); (v) fees and disbursements of the
transfer and warrant agent; (vi) costs of placing “tombstone” advertisements in
the The Wall Street Journal, the New York Times and a third publication to be
selected by the Representative, in an amount not to exceed $40,000; (vii) the
Company’s own expenses associated with “due diligence” meetings; (viii) the
preparation, binding and delivery of leather bound volumes in quantity, form and
style reasonably satisfactory to the Representative and transaction lucite cubes
or similar commemorative items in a style and quantity as reasonably requested
by the Representative; (ix) all Company costs and expenses associated with “road
show” marketing and “due diligence” trips for the Company’s management to meet
with prospective investors, including without limitation, all travel, food and
lodging expenses associated with such trips incurred by the Company; and (x) all
other costs and expenses incident to the performance of its obligations
hereunder which are not otherwise specifically provided for in this
Section 3.13.1. The Representative may deduct from the net proceeds of the
Offering payable to the Company on the Closing Date, or the Option Closing

24



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 25 of 45
Date, if any, the expenses set forth above to be paid by the Company to the
Representative and others. The Company also agrees that it will engage and pay
for, at the Company’s expense, an investigative search firm to conduct an
investigation of the principals of the Company (such investigation to cost no
more than $3,000 per person). If the Offering is not consummated for any reason
whatsoever, except as a result of the Representatives or any Underwriter’s
breach or default with respect to any of its obligations described in this
Agreement, then the Company shall reimburse the Representative in full for its
out of pocket accountable expenses actually incurred by the Representative,
including, without limitation, its legal fees (which legal fees shall not exceed
$100,000 less any amounts previously paid).
          3.13.2. Non-accountable Expenses.  The Company further agrees that in
addition to the expenses payable pursuant to Section 3.13.1, on the Closing
Date, it will pay to the Representative a non-accountable expense allowance
equal to one percent (1%) of the gross proceeds received by the Company from the
sale of the Firm Units (of which $50,000 has previously been paid) by deduction
from the proceeds of the Offering contemplated herein.
          3.13.3. Fee on Business Combination. Upon consummation of a Business
Combination, the Company further agrees that in addition to the expenses payable
pursuant to Sections 3.13.1 and 3.13.2, it will pay to the Underwriters and the
Representative the Contingent Discount plus interest earned on the Contingent
Discount, subject to Section 1.5 hereof.
     3.14. Application of Net Proceeds.  The Company will apply the net proceeds
from the Private Placement and this Offering received by it in a manner
substantially consistent with the application described under the caption “Use
Of Proceeds” in the Prospectus.
     3.15. Delivery of Earnings Statements to Security Holders.  The Company
will make generally available to its security holders as soon as practicable,
but not later than the first day of the fifteenth full calendar month following
the Effective Date, an earnings statement (which need not be certified by
independent public or independent certified public accountants unless required
by the Act or the Regulations, but which shall satisfy the provisions of Rule
158(a) under Section 11(a) of the Act) covering a period of at least twelve
consecutive months beginning after the Effective Date.
     3.16. Notice to NASD. 
          3.16.1. Business Combination. In the event any person or entity
(regardless of any NASD affiliation or association) is engaged to assist the
Company in its search for a merger candidate or to provide any other merger and
acquisition services, the Company will provide the following information (the
“Merger Information”) to the NASD and Representative prior to the consummation
of the Business Combination:  (i) complete details of all services and copies of
agreements governing such services; and (ii) justification as to why the person
or entity providing the merger and acquisition services should not be considered
an “underwriter and related person” with respect to the Company’s initial public
offering, as such term is defined in Rule 2710 of the NASD’s Conduct Rules.  The
Company also agrees that proper disclosure of such arrangement or potential
arrangement will be made in the proxy statement which the

25



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 26 of 45
Company will file for purposes of soliciting shareholder approval for the
Business Combination. Upon the Company’s delivery of the Merger Information to
the Representative, the Company hereby expressly authorizes the Representative
to provide such information directly to the NASD as a result of representations
the Representative has made to the NASD in connection with the Offering.
          3.16.2. Broker/Dealer. In the event the Company intends to register as
a broker/dealer, merge with or acquire a registered broker/dealer, or otherwise
become a member of NASD, it shall promptly notify the NASD.
     3.17. Stabilization. Neither the Company, nor, to its knowledge, any of its
employees, directors or shareholders (without the consent of Maxim) has taken or
will take, directly or indirectly, any action designed to or that has
constituted or that might reasonably be expected to cause or result in, under
the Exchange Act, or otherwise, stabilization or manipulation of the price of
any security of the Company to facilitate the sale or resale of the Units.
     3.18. Internal Controls.  The Company will maintain a system of internal
accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary in order to
permit preparation of financial statements in accordance with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
     3.19. Accountants.  For a period of five years from the Effective Date or
until such earlier time upon which the Company is required to be liquidated, the
Company shall retain Weinberg & Company, P.A. or other independent public
accountants reasonably acceptable to Maxim.
     3.20. Form 8-K’s.  The Company shall, on the date hereof, retain its
independent public accountants to audit the financial statements of the Company
as of the Closing Date (the “Audited Financial Statements”) reflecting the
receipt by the Company of the proceeds of the Offering and Private Placement as
well as the proceeds from the exercise of the Over-allotment Option if such
exercise has occurred on the date of the Prospectus.  Within three (3) days of
the Effective Date, the Company shall file a Current Report on Form 8-K (or Form
6-K, if applicable) with the Commission, which Report shall contain the
Company’s Audited Financial Statements. The Company shall make a similar filing
(without financial statements) upon the Underwriters’ exercise of the
Over-allotment Option, if any.
     3.21. NASD.  The Company shall advise the NASD if it is aware that any 5%
or greater shareholder of the Company becomes an affiliate or associated person
of an NASD member participating in the distribution of the Securities.

26



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 27 of 45
     3.22. Corporate Proceedings. All corporate proceedings and other legal
matters necessary to carry out the provisions of this Agreement and the
transactions contemplated hereby shall have been done to the reasonable
satisfaction to counsel for the Underwriters.
     3.23. Investment Company. The Company shall cause the proceeds of the
Offering to be held in the Trust Account to be invested only in “government
securities” with specific maturity dates or in money market funds meeting
certain conditions under Rule 2a-7 promulgated under the Investment Company Act
as set forth in the Trust Agreement and disclosed in the Prospectus. The Company
will otherwise conduct its business in a manner so that it will not become
subject to the Investment Company Act. Furthermore, once the Company consummates
a Business Combination, it will be engaged in a business other than that of
investing, reinvesting, owning, holding or trading securities.
     3.24. Press Releases. The Company agrees that it will not issue press
releases or engage in any other publicity, without Maxim’s prior written consent
(not to be unreasonably withheld), for a period of ninety (90) days after the
Closing Date.
     3.25. Key-Man Insurance. Prior to the consummation of the Business
Combination, the Company will obtain key person life insurance with an insurer
rated at least AA or better in the most recent addition of “Best’s Life Reports”
in the aggregate amount of $2,000,000 on each of the lives of Mr. George
Koutsoliotsos and Mr. Panos Zafet. Such insurance shall be maintained in full
force and effect for a period of three years from the consummation of the
Business Combination. The Company shall be the sole beneficiary of such policy.
     3.26. Electronic Prospectus. The Company shall cause to be prepared and
delivered to the Representative, at its expense, within one (1) Business Day
from the effective date of this Agreement, an Electronic Prospectus to be used
by the Underwriters in connection with the Offering. As used herein, the term
“Electronic Prospectus” means a form of prospectus, and any amendment or
supplement thereto, that meets each of the following conditions: (i) it shall be
encoded in an electronic format, satisfactory to the Representative, that may be
transmitted electronically by the other Underwriters to offerees and purchasers
of the Units for at least the period during which a Prospectus relating to the
Units is required to be delivered under the Act; (ii) it shall disclose the same
information as the paper prospectus and prospectus filed pursuant to EDGAR,
except to the extent that graphic and image material cannot be disseminated
electronically, in which case such graphic and image material shall be replaced
in the electronic prospectus with a fair and accurate narrative description or
tabular representation of such material, as appropriate; and (iii) it shall be
in or convertible into a paper format or an electronic format, satisfactory to
the Representative, that will allow recipients thereof to store and have
continuously ready access to the prospectus at any future time, without charge
to such recipients (other than any fee charged for subscription to the Internet
as a whole and for on-line time). The Company hereby confirms that it has
included or will include in the Prospectus filed pursuant to EDGAR or otherwise
with the Commission and in the Registration Statement at the time it was
declared effective an undertaking that, upon receipt of a request by an investor
or his or her representative within the period when a prospectus relating to the
Units is required to be

27



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 28 of 45
delivered under the Act, the Company shall transmit or cause to be transmitted
promptly, without charge, a paper copy of the Prospectus.
     3.27. Reservation of Shares. The Company will reserve and keep available
that maximum number of its authorized but unissued securities which are issuable
upon exercise of the Warrants, the Placement Warrants and the Representative’s
Securities outstanding from time to time.
     3.28. Board Advisor. The Company agrees that it will, upon completion of
the proposed public offering contemplated herein, for a period of no less than
two (2) years, engage a designee of the Representative as an advisor (“Advisor”)
to its Board of Directors, which Advisor shall attend meetings of the Board of
Directors, receive all notices and other correspondence and communications sent
by the Company to members of its Board of Directors provided, that such Advisor
shall not be entitled to any compensation, other than reimbursement for all
costs incurred in attending such meetings including, food, lodging, and
transportation. The Company further agrees that, during said two (2) year
period, it shall schedule no less than four (4) formal and “in person” meetings
of its Board of Directors in each such year at which meetings such Advisor shall
be permitted to attend as set forth herein; said meetings shall be held
quarterly each year and ten (10) days’ advance notice of such meetings shall be
given to the Advisor. Further, during such two (2) year period, the Company
shall give notice to the Representative with respect to any proposed
acquisitions, mergers, reorganizations or other similar transactions. The
Company shall indemnify and hold such Advisor harmless against any and all
claims, actions, damages, costs and expenses, and judgments arising solely out
of the attendance and participation of such Advisor at any such meeting
described herein, and, if the Company maintains a liability insurance policy
affording coverage for the acts of its officers and directors, it shall, if
possible, include such Advisor as an insured under such policy.
     3.29. Private Placement Proceeds. Immediately prior to the Closing Date,
the Private Placement shall be consummated and the Placement Investors shall
deposit the full purchase price of $13,464,999.90 into an account with Loeb &
Loeb LLP, special counsel to the Company (“Loeb”), established for the benefit
of the Company. Upon the consummation of the IPO, Loeb shall transfer
$10,464,999.90 of the proceeds from the Private Placement into the Trust Account
and the remaining $3,000,000 into a Company account and shall provide Maxim with
evidence of the same.
     3.30. No Amendment to Charter. The Company covenants and agrees that it
will not seek to amend or modify provisions (A) through (E) of Article Sixth of
its Second Amended and Restated Certificate of Incorporation without the
approval of 95% of holders of its outstanding Common Stock during the Business
Acquisition Period (as such term is defined in the Second Amended and Restated
Certificate of Incorporation).
          3.30.1. The Company acknowledges that the purchasers of the Firm Units
and the Option Units in the Offering shall be deemed to be third party
beneficiaries of this Section 3.30.

28



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 29 of 45
          3.30.2. The Representative and the Company specifically agree that,
except pursuant to its own terms, this Section 3.30 shall not be modified or
amended in any way.
     3.31. Additional Independent Directors. Within one (1) year of the Closing
Date, the Company shall have appointed at least two (2) additional independent
directors to serve on the Company’s Board of Directors and one additional
independent director to serve on the Company’s audit committee in compliance
with the rules and regulations of AMEX.
     3.32. AMEX Listing. The Company will use its best efforts to maintain the
listing of the Public Securities on AMEX or other national securities exchange
acceptable to the Representative for a period of at least five (5) years from
the date of this Agreement.
     4. Conditions of Underwriters’ Obligations.  The obligations of the several
Underwriters to purchase and pay for the Units, as provided herein, shall be
subject to the continuing accuracy of the representations and warranties of the
Company as of the date hereof and as of each of the Closing Date and the Option
Closing Date, if any, to the accuracy of the statements of officers of the
Company made pursuant to the provisions hereof and to the performance by the
Company of its obligations hereunder and to the following conditions:
     4.1. Regulatory Matters.
          4.1.1. Effectiveness of Registration Statement.  The Registration
Statement shall have become effective not later than 5:00 p.m., New York time,
on the date of this Agreement or such later date and time as shall be consented
to in writing by the Representative, and, at each of the Closing Date and the
Option Closing Date, no stop order suspending the effectiveness of the
Registration Statement shall have been issued and no proceedings for the purpose
shall have been instituted or shall be pending or contemplated by the Commission
and any request on the part of the Commission for additional information shall
have been complied with to the reasonable satisfaction of EG&S, as counsel to
the Underwriters.
          4.1.2. NASD Clearance.  By the Effective Date, the Representative
shall have received clearance from the NASD as to the amount of compensation
allowable or payable to the Underwriters as described in the Registration
Statement.
          4.1.3. No Commission Stop Order. At each of the Closing Date and the
Option Closing Date, the Commission has not issued any order or threatened to
issue any order preventing or suspending the use of any Preliminary Prospectus,
the Prospectus or any part thereof, and has not instituted or threatened to
institute any proceedings with respect to such an order.
          4.1.4. No Blue Sky Stop Orders.  No order suspending the sale of the
Units in any jurisdiction designated by the Representative pursuant to
Section 3.3 hereof shall have been issued on either the Closing Date or the
Option Closing Date, and no proceedings for that purpose shall have been
instituted or shall be contemplated.

29



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 30 of 45
          4.1.5. AMEX Listing. The Public Securities shall have been approved
for listing on AMEX.
     4.2. Company Counsel Matters.
          4.2.1. Closing Date Opinion of Counsel.  On the Closing Date, the
Representative shall have received the favorable opinion of Loeb and Reeder &
Simpson, P.C. (“Reeder”), Marshall Islands counsel for the Company, dated the
Closing Date, addressed to the Representative and in forms attached as Exhibits
A and B hereto.
          The opinion of counsel(s) shall further include a statement to the
effect that such counsel(s) participated in conferences with officers and other
representatives of the Company, representatives of the independent public
accountants for the Company and representatives of the Underwriters at which the
contents of the Registration Statement, the Sale Preliminary Prospectus, the
Prospectus, and related matters were discussed and although such counsel is not
passing upon and does not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Registration
Statement, the Sale Preliminary Prospectus or the Prospectus (except as
otherwise set forth in this opinion), no facts have come to the attention of
such counsel which lead it to believe that the Registration Statement, the Sale
Preliminary Prospectus or the Prospectus or any amendment or supplement thereto,
as of the date of such opinion or in the case of the Sale Preliminary
Prospectus, as of the date thereof, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading (it being understood that such counsel need
express no opinion with respect to the financial statements and schedules and
other financial and statistical data included in the Registration Statement, the
Sale Preliminary Prospectus or the Prospectus).
          4.2.2. Option Closing Date Opinion of Counsel.  On the Option Closing
Date, if any, the Representative shall have received the favorable opinion of
Loeb and/or Reeder, dated the Option Closing Date, addressed to the
Representative and in form and substance reasonably satisfactory to the counsel
to the Representative, confirming as of the Option Closing Date, the statements
made by Loeb and/or Reeder in its opinion delivered on the Closing Date.
          4.2.3 Reliance.  In rendering such opinion, such counsel may rely:
(i) as to matters involving the application of laws other than the laws of the
United States and jurisdictions in which they are admitted, to the extent such
counsel deems proper and to the extent specified in such opinion, if at all,
upon an opinion or opinions (in form and substance reasonably satisfactory to
the Representative) of other counsel reasonably acceptable to the
Representative, familiar with the applicable laws; and (ii) as to matters of
fact, to the extent they deem proper, on certificates or other written
statements of officers of the Company and officers of departments of various
jurisdiction having custody of documents respecting the corporate existence or
good standing of the Company, provided that copies of any such statements or
certificates shall be delivered to the Underwriters’ counsel if requested.  The
opinion of counsel for the Company and any opinion relied upon by such counsel
for the Company shall include a

30



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 31 of 45
statement to the effect that it may be relied upon by counsel for the
Underwriters in its opinion delivered to the Underwriters.
     4.3. Cold Comfort Letter.  At the time this Agreement is executed, and at
each of the Closing Date and the Option Closing Date, if any, the Representative
shall have received a letter, addressed to the Representative and in form and
substance satisfactory in all respects (including the non-material nature of the
changes or decreases, if any, referred to in clause (iii) below) to the
Representative and to EG&S from Weinberg & Company, P.A. dated, respectively, as
of the date of this Agreement and as of the Closing Date and the Option Closing
Date, if any:
          (i) Confirming that they are independent accountants with respect to
the Company within the meaning of the Act and the applicable Regulations and
that they have not, during the periods covered by the financial statements
included in the Registration Statement, the Sale Preliminary Prospectus and the
Prospectus, provided to the Company any non-audit services, as such term is used
in Section 10A(g) of the Exchange Act;
          (ii) Stating that in their opinion the financial statements of the
Company included in the Registration Statement and the Prospectus comply as to
form in all material respects with the applicable accounting requirements of the
Act and the published Regulations thereunder;
          (iii) Stating that, on the basis of a limited review which included a
reading of the latest available unaudited interim financial statements of the
Company (with an indication of the date of the latest available unaudited
interim financial statements), a reading of the latest available minutes of the
shareholders and board of directors and the various committees of the board of
directors, consultations with officers and other employees of the Company
responsible for financial and accounting matters and other specified procedures
and inquiries, nothing has come to their attention which would lead them to
believe that: (a) the unaudited financial statements of the Company included in
the Registration Statement, the Sale Preliminary Prospectus and the Prospectus
do not comply as to form in all material respects with the applicable accounting
requirements of the Act and the Regulations or are not fairly presented in
conformity with generally accepted accounting principles applied on a basis
substantially consistent with that of the audited financial statements of the
Company included in the Registration Statement, the Sale Preliminary Prospectus
and the Prospectus; or (b) at a date not later than five days prior to the
Effective Date, Closing Date or Option Closing Date, as the case may be, there
was any change in the capital stock or long-term debt of the Company, or any
decrease in the shareholders’ equity of the Company as compared with amounts
shown in the December 31, 2006 balance sheet included in the Registration
Statement, the Sale Preliminary Prospectus and the Prospectus, other than as set
forth in or contemplated by the Registration Statement, the Sale Preliminary
Prospectus and the Prospectus, or, if there was any decrease, setting forth the
amount of such decrease, and (c) during the period from December 31, 2006 to a
specified date not later than two (2) days prior to the Effective Date, Closing
Date or Option Closing Date, as the case may be, there was any decrease in
revenues, net earnings or net earnings per share of Common Stock, in each case
as compared with the corresponding period in the preceding year and as compared
with the corresponding period in the preceding quarter, other

31



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 32 of 45
than as set forth in or contemplated by the Registration Statement and the
Prospectus, or, if there was any such decrease, setting forth the amount of such
decrease;
          (iv)  Setting forth, at a date not later than five days prior to the
Effective Date, the amount of liabilities of the Company;
          (v)  Stating that they have compared specific dollar amounts, numbers
of shares, percentages of revenues and earnings, statements and other financial
information pertaining to the Company set forth in the Registration Statement,
the Sale Preliminary Prospectus and the Prospectus in each case to the extent
that such amounts, numbers, percentages, statements and information may be
derived from the general accounting records, including work sheets, of the
Company and excluding any questions requiring an interpretation by legal
counsel, with the results obtained from the application of specified readings,
inquiries and other appropriate procedures (which procedures do not constitute
an examination in accordance with generally accepted auditing standards) set
forth in the letter and found them to be in agreement;
          (vi) Stating that they have not during the immediately preceding five
year period brought to the attention of the Company’s management any reportable
condition related to internal structure, design or operation as defined in the
Statement on Auditing Standards No. 60 “Communication of Internal Control
Structure Related Matters Noted in an Audit,” in the Company’s internal
controls; and
          (vii) Statements as to such other matters incident to the transaction
contemplated hereby as the Representative may reasonably request.
     4.4. Officers’ Certificates.
          4.4.1. Officers’ Certificate.  At each of the Closing Date and the
Option Closing Date, if any, the Representative shall have received a
certificate of the Company signed by the Chairman of the Board or the President
and the Secretary or Assistant Secretary of the Company, dated the Closing Date
or the Option Closing Date, as the case may be, respectively, to the effect that
the Company has performed all covenants and complied with all conditions
required by this Agreement to be performed or complied with by the Company prior
to and as of the Closing Date, or the Option Closing Date, as the case may be,
and that the conditions set forth in Section 4.5 hereof have been satisfied as
of such date and that, as of Closing Date and the Option Closing Date, as the
case may be, the representations and warranties of the Company set forth in
Section 2 hereof are true and correct.  In addition, the Representative will
have received such other and further certificates of officers of the Company as
the Representative may reasonably request.
          4.4.2. Secretary’s Certificate.  At each of the Closing Date and the
Option Closing Date, if any, the Representative shall have received a
certificate of the Company signed by the Secretary or Assistant Secretary of the
Company, dated the Closing Date or the Option Date, as the case may be,
respectively, certifying: (i) that the By-Laws and Second Amended and

32



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 33 of 45
Restated Certificate of Incorporation of the Company are true and complete, have
not been modified and are in full force and effect; (ii) that the resolutions
relating to the public offering contemplated by this Agreement are in full force
and effect and have not been modified; (iii) all correspondence between the
Company or its counsel and the Commission; and (iv) as to the incumbency of the
officers of the Company.  The documents referred to in such certificate shall be
attached to such certificate.
     4.5. No Material Changes.  Prior to and on each of the Closing Date and the
Option Closing Date, if any: (i) there shall have been no material adverse
change or development involving a prospective material adverse change in the
condition or prospects or the business activities, financial or otherwise, of
the Company from the latest dates as of which such condition is set forth in the
Registration Statement, the Sale Preliminary Prospectus and Prospectus; (ii) no
action suit or proceeding, at law or in equity, shall have been pending or
threatened against the Company or any Company Affiliate before or by any court
or foreign, federal or state commission, board or other administrative agency
wherein an unfavorable decision, ruling or finding may materially adversely
affect the business, operations, prospects or financial condition or income of
the Company, except as set forth in the Registration Statement, the Sale
Preliminary Prospectus and Prospectus; (iii) no stop order shall have been
issued under the Act and no proceedings therefor shall have been initiated or
threatened by the Commission; and (iv) the Registration Statement, the Sale
Preliminary Prospectus and the Prospectus and any amendments or supplements
thereto shall contain all material statements which are required to be stated
therein in accordance with the Act and the Regulations and shall conform in all
material respects to the requirements of the Act and the Regulations, and none
of the Registration Statement, the Sale Preliminary Prospectus or the
Prospectus, or any amendment or supplement thereto shall contain any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein (in the case of the ,
the Sale Preliminary Prospectus and Prospectus, in light of the circumstances
under which they were made), not misleading.
     4.6. Delivery of Agreements.
          4.6.1. Effective Date Deliveries.  On the Effective Date, the Company
shall have delivered to the Representative executed copies of the Escrow
Agreement, the Trust Agreement, the Warrant Agreement, the Services Agreement
and all of the Insider Letters.
          4.6.2. Closing Date Deliveries.  On the Closing Date, the Company
shall have delivered to the Representative, the Representative’s Purchase
Option.
     5. Indemnification.
     5.1. Indemnification of Underwriters.
          5.1.1. General.  Subject to the conditions set forth below, the
Company agrees to indemnify and hold harmless each of the Underwriters and each
dealer selected by the

33



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 34 of 45
Representative that participates in the offer and sale of the Units (each a
“Selected Dealer”) and each of their respective directors, officers and
employees and each person, if any, who controls any such Underwriter or dealer
(“controlling person”) within the meaning of Section 15 of the Act or
Section 20(a) of the Exchange Act, and its counsel, against any and all loss,
liability, claim, damage and expense whatsoever (including but not limited to
any and all legal or other expenses reasonably incurred in investigating,
preparing or defending against any litigation, commenced or threatened, or any
claim whatsoever, whether arising out of any action between any of the
Underwriters and the Company or between any of the Underwriters and any third
party or otherwise) to which they or any of them may become subject under the
Act, the Exchange Act or any other foreign, federal, state or local statute,
law, rule, regulation or ordinance or at common law or otherwise or under the
laws, rules and regulation of foreign countries, arising out of or based upon
any untrue statement or alleged untrue statement of a material fact contained in
(i) any Preliminary Prospectus, the Registration Statement, or the Prospectus
(as from time to time each may be amended and supplemented); (ii) in any
post-effective amendment or amendments or any new registration statement and
prospectus relating to any the securities of the Company described herein; or
(iii) any application or other document or written communication (in this
Section 5 collectively called “application”) executed by the Company or based
upon written information furnished by the Company in any jurisdiction in order
to qualify the Units under the securities laws thereof or filed with the
Commission, any foreign or state securities commission or agency, the American
Stock Exchange, the OTC Bulletin Board or Nasdaq or any securities exchange; or
the omission or alleged omission therefrom of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, unless such statement
or omission was made in reliance upon and in conformity with written information
furnished to the Company with respect to an Underwriter by or on behalf of such
Underwriter expressly for use in any Preliminary Prospectus, the Registration
Statement the Prospectus or any amendment or supplement thereof, or in any
application, as the case may be, which furnished written information, it is
expressly agreed, consists solely of the information described in the last
sentence of Section 2.3.1.  The Company agrees promptly to notify the
Representative of the commencement of any litigation or proceedings against the
Company or any of its officers, directors or controlling persons in connection
with the issue and sale of the Securities or in connection with the Preliminary
Prospectus, the Registration Statement or the Prospectus.
          5.1.2. Procedure.  If any action is brought against an Underwriter or
controlling person in respect of which indemnity may be sought against the
Company pursuant to Section 5.1.1, such Underwriter shall promptly notify the
Company in writing of the institution of such action and the Company shall
assume the defense of such action, including the employment and fees of counsel
(subject to the reasonable approval of such Underwriter) and payment of actual
expenses.  Such Underwriter or controlling person shall have the right to employ
its or their own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of such Underwriter or such controlling person
unless: (i) the employment of such counsel at the expense of the Company shall
have been authorized in writing by the Company in connection with the defense of
such action; (ii) the Company shall not have employed counsel to have charge of
the defense of such action; or (iii) such indemnified party or

34



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 35 of 45
parties shall have reasonably concluded that there may be defenses available to
it or them which are different from or additional to those available to the
Company (in which case the Company shall not have the right to direct the
defense of such action on behalf of the indemnified party or parties), in any of
which events the reasonable fees and expenses of not more than one additional
firm of attorneys selected by the Underwriter and/or controlling person shall be
borne by the Company.  Notwithstanding anything to the contrary contained
herein, if the Underwriter or controlling person shall assume the defense of
such action as provided above, the Company shall have the right to approve the
terms of any settlement of such action which approval shall not be unreasonably
withheld.
     5.2. Indemnification of the Company.  Each Underwriter, severally and not
jointly, agrees to indemnify and hold harmless the Company, its directors,
officers, and employees and agents who control the Company within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, and its counsel,
against any and all loss, liability, claim, damage and expense described in the
foregoing indemnity from the Company to the several Underwriters, as incurred,
but only with respect to untrue statements or omissions, or alleged untrue
statements or omissions made in the Registration Statement, any Preliminary
Prospectus, the Prospectus or any amendment or supplement thereto, or in any
application, in reliance upon, and in strict conformity with, written
information furnished to the Company with respect to such Underwriter by or on
behalf of the Underwriter expressly for use in such Registration Statement,
Preliminary Prospectus, the Prospectus or any amendment or supplement thereto or
in any such application, which furnished written information, it is expressly
agreed, consists solely of the information described in the last sentence of
Section 2.3.1.  In case any action shall be brought against the Company or any
other person so indemnified based on any Preliminary Prospectus, the
Registration Statement, the Prospectus or any amendment or supplement thereto or
any application, and in respect of which indemnity may be sought against any
Underwriter, such Underwriter shall have the rights and duties given to the
Company, and the Company and each other person so indemnified shall have the
rights and duties given to the several Underwriters by the provisions of
Section 5.1.2.
     5.3. Contribution.
          5.3.1. Contribution Rights.  In order to provide for just and
equitable contribution under the Act in any case in which (i) any person
entitled to indemnification under this Section 5 makes claim for indemnification
pursuant hereto but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 5 provides for indemnification in such case, or (ii) contribution
under the Act, the Exchange Act or otherwise may be required on the part of any
such person in circumstances for which indemnification is provided under this
Section 5, then, and in each such case, the Company and the Underwriters shall
contribute to the aggregate losses, liabilities, claims, damages and expenses of
the nature contemplated by said indemnity agreement incurred by the Company and
the Underwriters, as incurred, in such proportions that the Underwriters are
responsible for that portion represented by the percentage that the underwriting
discount appearing on the cover page of the Prospectus bears to the initial

35



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 36 of 45
offering price appearing thereon and the Company is responsible for the balance;
provided, that, no person guilty of a fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  Notwithstanding
the provisions of this Section 5.3.1, no Underwriter shall be required to
contribute any amount in excess of the amount by which the total price at which
the Public Securities underwritten by it and distributed to the public were
offered to the public exceeds the amount of any damages that such Underwriter
has otherwise been required to pay in respect of such losses, liabilities,
claims, damages and expenses.  For purposes of this Section, each director,
officer and employee of an Underwriter or the Company, as applicable, and each
person, if any, who controls an Underwriter or the Company, as applicable,
within the meaning of Section 15 of the Act shall have the same rights to
contribution as the Underwriters or the Company, as applicable.  
          5.3.2. Contribution Procedure.  Within fifteen days after receipt by
any party to this Agreement (or its representative) of notice of the
commencement of any action, suit or proceeding, such party will, if a claim for
contribution in respect thereof is to be made against another party
(“contributing party”), notify the contributing party of the commencement
thereof, but the omission to so notify the contributing party will not relieve
it from any liability which it may have to any other party other than for
contribution hereunder.  In case any such action, suit or proceeding is brought
against any party, and such party notifies a contributing party or its
representative of the commencement thereof within the aforesaid fifteen days,
the contributing party will be entitled to participate therein with the
notifying party and any other contributing party similarly notified.  Any such
contributing party shall not be liable to any party seeking contribution on
account of any settlement of any claim, action or proceeding effected by such
party seeking contribution on account of any settlement of any claim, action or
proceeding effected by such party seeking contribution without the written
consent of such contributing party.  The contribution provisions contained in
this Section are intended to supersede, to the extent permitted by law, any
right to contribution under the Act, the Exchange Act or otherwise available. 
The Underwriters’ obligations to contribute pursuant to this Section 5.3 are
several and not joint.
     6. Default by an Underwriter.
     6.1. Default Not Exceeding 10% of Firm Units or Option Units.  If any
Underwriter or Underwriters shall default in its or their obligations to
purchase the Firm Units or the Option Units, if the over-allotment option is
exercised, hereunder, and if the number of the Firm Units or Option Units with
respect to which such default relates does not exceed in the aggregate 10% of
the number of Firm Units or Option Units that all Underwriters have agreed to
purchase hereunder, then such Firm Units or Option Units to which the default
relates shall be purchased by the non-defaulting Underwriters in proportion to
their respective commitments hereunder.
     6.2. Default Exceeding 10% of Firm Units or Option Units.  In the event
that the default addressed in Section 6.1 above relates to more than 10% of the
Firm Units or Option Units, the Representative may, in its discretion, arrange
for the Representative or for another party or parties to purchase such Firm
Units or Option Units to which such default relates on the

36



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 37 of 45
terms contained herein.  If within one (1) Business Day after such default
relating to more than 10% of the Firm Units or Option Units the Representative
does not arrange for the purchase of such Firm Units or Option Units, then the
Company shall be entitled to a further period of one (1) Business Day within
which to procure another party or parties satisfactory to the Representative to
purchase said Firm Units or Option Units on such terms.  In the event that
neither the Representative nor the Company arrange for the purchase of the Firm
Units or Option Units to which a default relates as provided in this Section 6,
this Agreement may be terminated by the Representative or the Company without
liability on the part of the Company (except as provided in Sections 3.13 and 5
hereof) or the several Underwriters (except as provided in Section 5 hereof);
provided, however, that if such default occurs with respect to the Option Units,
this Agreement will not terminate as to the Firm Units; and provided further
that nothing herein shall relieve a defaulting Underwriter of its liability, if
any, to the other several Underwriters and to the Company for damages occasioned
by its default hereunder.
     6.3. Postponement of Closing Date.  In the event that the Firm Units or
Option Units to which the default relates are to be purchased by the
non-defaulting Underwriters, or are to be purchased by another party or parties
as aforesaid, the Representative or the Company shall have the right to postpone
the Closing Date or Option Closing Date for a reasonable period, but not in any
event exceeding five (5) Business Days, in order to effect whatever changes may
thereby be made necessary in the Registration Statement and/or the Prospectus,
as the case may be, or in any other documents and arrangements, and the Company
agrees to file promptly any amendment to, or to supplement, the Registration
Statement and/or the Prospectus, as the case may be, that in the opinion of
counsel for the Underwriters may thereby be made necessary. The term
“Underwriter” as used in this Agreement shall include any party substituted
under this Section 6 with like effect as if it had originally been a party to
this Agreement with respect to such Securities.
     7. Additional Covenants.
     7.1. Additional Shares or Options.  The Company hereby agrees that until
the Company consummates a Business Combination, it shall not issue any shares of
Common Stock or any options or other securities convertible into Common Stock,
or any shares of Preferred Stock which participate in any manner in the Trust
Account or which vote as a class with the Common Stock on a Business
Combination.
     7.2. Trust Account Waiver Acknowledgments. The Company hereby agrees that
it will not commence its due diligence investigation of any operating business
or businesses which the Company seeks to acquire (each, a “Target Business”) or
obtain the services of any vendor unless and until such Target Business or
vendor acknowledges in writing, whether through a letter of intent, memorandum
of understanding or other similar document (and subsequently acknowledges the
same in any definitive document replacing any of the foregoing), that (a) it has
read the Prospectus and understands that the Company has established the Trust
Account, initially in an amount of $200,000,000 (without giving effect to any
exercise of the Over-allotment Option) for the benefit of the Public
Shareholders and that, except for taxes payable by us and (x) up to $675,000 of
such interest in the event of exercise of the over-allotment option

37



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 38 of 45
and (ii) up to $420,000 of interest earned on Maxim Group LLC’s deferred
underwriting compensation, the Company may disburse monies from the Trust
Account only: (i) to the Public Shareholders in the event of the conversion of
their shares or the dissolution and liquidation of the Trust Account as part of
the Company’s plan of dissolution and liquidation or (ii) to the Company after
it consummates a Business Combination and (b) for and in consideration of the
Company (1) agreeing to evaluate such Target Business for purposes of
consummating a Business Combination with it or (2) agreeing to engage the
services of the vendor, as the case may be, such Target Business or vendor
agrees that it does not have any right, title, interest or claim of any kind in
or to any monies of the Trust Account (“Claim”) and waives any Claim it may have
in the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company and will not seek recourse against the Trust Account
for any reason whatsoever. The foregoing letters shall substantially be in the
form attached hereto as Exhibit C and D, respectively.
     7.3. Insider Letters.  The Company shall not take any action or omit to
take any action which would cause a breach of any of the Insider Letters
executed between each Company Affiliate and Maxim and will not allow any
amendments to, or waivers of, such Insider Letters without the prior written
consent of Maxim.
     7.4. Second Amended and Restated Certificate of Incorporation and By-Laws. 
The Company shall not take any action or omit to take any action that would
cause the Company to be in breach or violation of its Second Amended and
Restated Certificate of Incorporation or By-Laws.  Except as set forth in
Section 3.30, prior to the consummation of a Business Combination, the Company
will not amend its Second Amended and Restated Certificate of Incorporation or
By-Laws without the prior written consent of Maxim.
     7.5. Proxy and Other Information.  The Company shall provide counsel to the
Representative with ten copies of all proxy information and all related material
filed with the Commission in connection with a Business Combination concurrently
with such filing with the Commission.  In addition, the Company shall furnish
any other state in which its initial public offering was registered, such
information as may be requested by such state.
     7.6. Acquisition/Liquidation Procedure.
          7.6.1. The Company agrees: (i) that, prior to the consummation of any
Business Combination, it will submit such transaction to the Company’s
shareholders for their approval (“Business Combination Vote”) even if the nature
of the acquisition is such as would not ordinarily require shareholder approval
under Marshall Islands law; and (ii) that, in the event that the Company does
not effect a Business Combination by the termination date of the Company’s
corporate existence (the “Termination Date”), the Company shall take all action
necessary to dissolve the Company and liquidate the Trust Account to holders of
IPO Shares as soon as reasonably practicable, subject to the requirements of the
laws of the Republic of Marshall Islands. Upon liquidation of the Trust Account,
the Company will distribute to all holders of IPO Shares (defined below) an
aggregate sum equal to $10.00 per unit (plus the interest income earned on the
Trust Account not previously distributed to holders of the IPO Shares but net
of:

38



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 39 of 45
(i) taxes payable; (ii) interest income previously distributed to Public
Shareholders; and (iii) up to an aggregate of $675,000 of interest income that
we may draw in the event the over-allotment option is exercised in full) plus a
pro rata share of any remaining net assets, subject to any valid claims by our
creditors that are not covered by amounts held in the Trust Account or the
indemnities provided by the Company’s directors and officers. Only holders of
IPO Shares (as defined below) shall be entitled to receive liquidating
distributions and the Company shall pay no liquidating distributions with
respect to any other shares of capital stock of the Company, including the
Placement Warrants. With respect to any vote for any plan of dissolution and
liquidation recommended by the Company’s Board of Directors, if any, the Company
shall use its reasonable best efforts to cause all of the Company Affiliates to
vote the shares of Common Stock owned by them in favor of such plan of
dissolution and liquidation.
          7.6.2. With respect to the Business Combination Vote, the Company
shall use its reasonable best efforts to cause all of the Initial Shareholders
to vote the shares of Common Stock owned by them immediately prior to this
Offering in accordance with the majority of the IPO Shares. In addition, the
Company shall use its reasonable best efforts to cause the Initial Shareholders
to vote shares of Common Stock they acquire in the IPO or in the aftermarket in
favor of the Business Combination.  At the time the Company seeks approval of
any potential Business Combination, the Company will offer each of the holders
of the Company’s Common Stock issued in this Offering (the “IPO Shares”) the
right to convert their IPO Shares at a per share price equal to $10.00 (the
“Redemption Price”). If holders of up to one share less than 35.0% in interest
of the Company’s IPO Shares vote against such approval of a Business
Combination, the Company may, but will not be required to, proceed with such
Business Combination.  If the Company elects to so proceed, it will redeem
shares, based upon the Redemption Price, from those holders of IPO Shares who
affirmatively requested such conversion and who voted against the Business
Combination.  If holders of 35.0% or more in interest of the IPO Shares vote
against approval of any potential Business Combination, the Company will not
proceed with such Business Combination and will not convert such shares. Only
holders of IPO Shares shall be entitled to receive liquidating distributions and
the Company shall pay no liquidating distributions with respect to any other
shares of capital stock of the Company.
     7.7. Rule 419. The Company agrees that it will use its best efforts to
prevent the Company from becoming subject to Rule 419 under the Act prior to the
consummation of any Business Combination, including, but not limited to, using
its best efforts to prevent any of the Company’s outstanding securities from
being deemed to be a “penny stock” as defined in Rule 3a-51-1 under the Exchange
Act during such period.
     7.8. Presentation of Potential Target Businesses.  The Company shall cause
each of the Company Affiliates to agree that, in order to minimize potential
conflicts of interest which may arise from multiple affiliations, the Company
Affiliates will present to the Company for its consideration, prior to
presentation to any other person or company, any suitable opportunity to acquire
an operating business, until the earlier of the consummation by the Company of a
Business Combination, the liquidation of the Company or until such time as the
Company

39



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 40 of 45
Affiliates cease to be affiliates of the Company, subject to any pre-existing
fiduciary obligations the Company Affiliates might have.
     7.9. Target Net Assets. The Company agrees that the initial Target Business
that it acquires must have a fair market value equal to at least 80.0% of the
amount in the Trust Account at the time of such acquisition (exclusive of
Maxim’s Contingent Discount plus interest thereon held in the Trust Account).
The fair market value of such business must be determined by the Board of
Directors of the Company based upon standards generally accepted by the
financial community, such as actual and potential sales, earnings and cash flow
and book value.  If the Board of Directors of the Company is not able to
independently determine that the Target Business has a fair market value of at
least 80.0% of the amount in the Trust Account (exclusive of the Contingent
Discount plus interest thereon held in the trust account) at the time of such
acquisition, the Company will obtain an opinion from an unaffiliated,
independent investment banking firm which is a member of the NASD with respect
to the satisfaction of such criteria.  The Company is not required to obtain an
opinion from an investment banking firm as to the fair market value if the
Company’s Board of Directors independently determines that the Target Business
does have sufficient fair market value.
     8. Representations and Agreements to Survive Delivery.  Except as the
context otherwise requires, all representations, warranties and agreements
contained in this Agreement shall be deemed to be representations, warranties
and agreements at the Closing Date or the Option Closing Date, if any, and such
representations, warranties and agreements of the Underwriters and Company,
including the indemnity agreements contained in Section 5 hereof, shall remain
operative and in full force and effect regardless of any investigation made by
or on behalf of any Underwriter, the Company or any controlling person, and
shall survive termination of this Agreement or the issuance and delivery of the
Securities to the several Underwriters until the earlier of the expiration of
any applicable statute of limitations and the seventh (7th) anniversary of the
later of the Closing Date or the Option Closing Date, if any, at which time the
representations, warranties and agreements shall terminate and be of no further
force and effect.
     9. Effective Date of This Agreement and Termination Thereof.
     9.1. Effective Date.  This Agreement shall become effective on the
Effective Date at the time the Registration Statement is declared effective by
the Commission.
     9.2. Termination.  Maxim shall have the right to terminate this Agreement
at any time prior to any Closing Date: (i) if any domestic or international
event or act or occurrence has materially disrupted or, in the Representative’s
sole opinion, will in the immediate future materially disrupt, general
securities markets in the United States; or (ii) if trading on the New York
Stock Exchange, the AMEX, the Boston Stock Exchange or on the NASD OTC Bulletin
Board (or successor trading market) shall have been suspended, or minimum or
maximum prices for trading shall have been fixed, or maximum ranges for prices
for securities shall have been fixed, or maximum ranges for prices for
securities shall have been required on the NASD OTC Bulletin Board or by order
of the Commission or any other government authority having jurisdiction, or
(iii) if the United States shall have become involved in a war or an increase in

40



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 41 of 45
major hostilities, or (iv) if a banking moratorium has been declared by a New
York State or federal authority, or (v) if a moratorium on foreign exchange
trading has been declared which materially adversely impacts the United States
securities market, or (vi) if the Company shall have sustained a material loss
by fire, flood, accident, hurricane, earthquake, theft, sabotage or other
calamity or malicious act which, whether or not such loss shall have been
insured, will, in the Representative’s sole opinion, make it inadvisable to
proceed with the delivery of the Units, or (vii) if any of the Company’s
representations, warranties or covenants hereunder are breached, or (viii) if
the Representative shall have become aware after the date hereof of such a
material adverse change in the conditions or prospects of the Company, or such
adverse material change in general market conditions, including, without
limitation, as a result of terrorist activities after the date hereof, as in the
Representative’s judgment would make it impracticable to proceed with the
offering, sale and/or delivery of the Units or to enforce contracts made by the
Underwriters for the sale of the Units.
     9.3. Expenses.  In the event that this Agreement shall not be carried out
for any reason whatsoever, within the time specified herein or any extensions
thereof pursuant to the terms herein, the obligations of the Company to pay the
out of pocket expenses related to the transactions contemplated herein shall be
governed by Section 3.13.1 hereof.
     9.4. Indemnification.  Notwithstanding any contrary provision contained in
this Agreement, any election hereunder or any termination of this Agreement, and
whether or not this Agreement is otherwise carried out, the provisions of
Section 5 shall not be in any way effected by, such election or termination or
failure to carry out the terms of this Agreement or any part hereof.
     10. Miscellaneous.
     10.1. Notices.  All communications hereunder, except as herein otherwise
specifically provided, shall be in writing and shall be mailed, delivered by
hand or reputable overnight courier or delivered by facsimile transmission (with
printed confirmation of receipt) and confirmed and shall be deemed given when so
mailed, delivered or faxed (or if mailed, two days after such mailing):
If to the Representative:
Maxim Group LLC
405 Lexington Avenue
New York, New York 10174
Attn: Clifford Teller, Director of Investment Banking
Fax: (212) 895-3783
With a copy (which shall not constitute notice) to:
Ellenoff Grossman & Schole LLP
370 Lexington Avenue, 19th Floor

41



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 42 of 45
New York, New York 10017
Attn: Douglas S. Ellenoff, Esq.
Fax: (212) 370-7889
If to the Company:
Seanergy Maritime Acquisition Corp.
10, Amfitheas Avenue
175 64 P. Faliro
Athens, Greece
Attn: Georgios Koutsolioutsos, Co-Chairman of the Board and President
Fax: 30-210-9406933
With a copy (which shall not constitute notice) to:
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154-1895
Attn: Mitchell S. Nussbaum, Esq.
Fax: (212) 407-4990
     10.2. Headings.  The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.
     10.3. Amendment.  This Agreement may only be amended by a written
instrument executed by each of the parties hereto.
     10.4. Entire Agreement.  This Agreement (together with the other agreements
and documents being delivered pursuant to or in connection with this Agreement)
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof, and supersede all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof.
     10.5. Binding Effect.  This Agreement shall inure solely to the benefit of
and shall be binding upon the Representative, the Underwriters, the Company and
the controlling persons, directors and officers referred to in Section 5 hereof,
and their respective successors, legal representatives and assigns, and no other
person shall have or be construed to have any legal or equitable right, remedy
or claim under or in respect of or by virtue of this Agreement or any provisions
herein contained.
     10.6. Governing Law, Venue, etc.
          10.6.1. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York, without giving effect to
the conflict of laws

42



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 43 of 45
principles thereof. Each of the Representative and the Company (and any
individual signatory hereto): (i) agrees that any legal suit, action or
proceeding arising out of or relating to this agreement and/or the transactions
contemplated hereby shall be instituted exclusively in New York Supreme Court,
County of New York, or in the United States District Court for the Southern
District of New York, (ii) waives any objection which such party may have or
hereafter to the venue of any such suit, action or proceeding and
(iii) irrevocably and exclusively consents to the jurisdiction of the New York
Supreme Court, County of New York, and the United States District Court for the
Southern District of New York in any such suit, action or proceeding.
          10.6.2. Each of the Representative and the Company (and any individual
signatory hereto) further agrees to accept and acknowledge service of any and
all process which may be served in any such suit, action or proceeding in the
New York Supreme Court, County of New York, or in the United States District
Court for the Southern District of New York and agrees that service of process
upon the Company or any such individual mailed by certified mail to the
Company’s address shall be deemed in every respect effective service of process
upon the Company or any such individual in any such suit, action or proceeding,
and service of process upon the Representative mailed by certified mail to the
Representative’s address shall be deemed in every respect effective service
process upon the Representative, in any such suit, action or proceeding.
          10.6.3. THE COMPANY (ON BEHALF OF ITSELF AND, TO THE FULLEST EXTENT
PERMITTED BY LAW, ON BEHALF OF ITS EQUITY HOLDERS AND CREDITORS) HEREBY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, THE REGISTRATION STATEMENT AND THE PROSPECTUS.
          10.6.4. The Company agrees that the prevailing party(ies) in any such
action shall be entitled to recover from the other party(ies) all of its
reasonable attorneys’ fees and expenses relating to such action or proceeding
and/or incurred in connection with the preparation therefor.
     10.7. Execution in Counterparts.  This Agreement may be executed in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto. Delivery of a signed counterpart of this
Agreement by fax or email/.pdf transmission shall constitute valid and
sufficient delivery thereof.
     10.8. Waiver, etc.  The failure of any of the parties hereto to at any time
enforce any of the provisions of this Agreement shall not be deemed or construed
to be a waiver of any such provision, nor to in any way effect the validity of
this Agreement or any provision hereof or the right of any of the parties hereto
to thereafter enforce each and every provision of this Agreement.  No waiver of
any breach, non-compliance or non-fulfillment of any of the provisions of this
Agreement shall be effective unless set forth in a written instrument executed

43



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 44 of 45
by the party or parties against whom or which enforcement of such waiver is
sought; and no waiver of any such breach, non-compliance or non-fulfillment
shall be construed or deemed to be a waiver of any other or subsequent breach,
non-compliance or non-fulfillment.
     10.9. No Fiduciary Relationship. The Company hereby acknowledges that the
Underwriters are acting solely as underwriters in connection with the offering
of the Company’s securities. The Company further acknowledges that the
Underwriters are acting pursuant to a contractual relationship created solely by
this Agreement entered into on an arm’s length basis and in no event do the
parties intend that the Underwriters act or be responsible as a fiduciary to the
Company, its management, shareholders, creditors or any other person in
connection with any activity that the Underwriters may undertake or have
undertaken in furtherance of the offering of the Company’s securities, either
before or after the date hereof. The Underwriters hereby expressly disclaim any
fiduciary or similar obligations to the Company, either in connection with the
transactions contemplated by this Agreement or any matters leading up to such
transactions, and the Company hereby confirms its understanding and agreement to
that effect. The Company and the Underwriters agree that they are each
responsible for making their own independent judgments with respect to any such
transactions, and that any opinions or views expressed by the Underwriters to
the Company regarding such transactions, including but not limited to any
opinions or views with respect to the price or market for the Company’s
securities, do not constitute advice or recommendations to the Company. The
Company hereby waives and releases, to the fullest extent permitted by law, any
claims that the Company may have against the Underwriters with respect to any
breach or alleged breach of any fiduciary or similar duty to the Company in
connection with the transactions contemplated by this Agreement or any matters
leading up to such transactions.

44



--------------------------------------------------------------------------------



 



Maxim Group LLC
September 24, 2007
Page 45 of 45
     If the foregoing correctly sets forth the understanding between the
Underwriters and the Company, please so indicate in the space provided below for
that purpose, whereupon this letter shall constitute a binding agreement between
us.

            Very Truly Yours,

SEANERGY MARITIME CORP.
      By:   /s/ Panagiotis Zafet       Name:   Panagiotis Zafet       Title:  
Chief Executive Officer     

Agreed to and accepted
as of the date first written above:
MAXIM GROUP LLC, as Representative
of the several Underwriters

                By:   /s/ Clifford A. Teller       Name:   Clifford A. Teller   
    Title:   Director of Investment Banking       

[Signature Page to Underwriting Agreement, dated September 24, 2007]

45



--------------------------------------------------------------------------------



 



SCHEDULE A
SEANERGY MARITIME CORP.
22,000,000 Units

              Number of Firm Units Underwriter   to be Purchased
Maxim Group LLC
    15,000,000
Ramius Securities, L.L.C.
    4,500,000
I-Bankers Securities, Inc.
    700,000
Roth Capital Partners, LLC
    700,000
Broadband Capital Management, LLC
    550,000
Pali Capital, Inc.
    260,000
Legend Merchant Group, Inc.
    170,000
Charden Capital Merkets, LLC
    100,000
Jesup & Lamon Securities Corporation
    20,000
 
       
 
    22,000,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF LOEB & LOEB OPINION



             
 
  345 Park Avenue   Direct   212.407.4000 
 
  New York, NY 10154-1895   Main   212.407.4000 
 
      Fax   212.407.4990 

September 28, 2007
Maxim Group LLC
     as representative of several underwriters
405 Lexington Avenue, 2nd Floor
New York, New York 10174
Ladies and Gentlemen:
          We have acted as counsel to Seanergy Maritime Corp., a Marshall
Islands corporation (the “Company”), in connection with (a) the public offering
(the “IPO”) being underwritten by you and the other Underwriters of 23,100,000
Units (“Units”), each Unit consisting of one share of the Company’s common
stock, par value $.0001 per share (the “Common Stock”), and one warrant to
purchase one share of Common Stock (the “Warrants”), which includes 1,100,000
Units (the “Over-Allotment Units”) for which the Underwriters have exercised
their over-allotment option (including all shares of Common Stock issued or
issuable on exercise of Warrants issued as part of the Units and Over-Allotment
Units and the Warrants so issued), pursuant to that certain Underwriting
Agreement by and among the Company, the Representative and the other
Underwriters party thereto, dated September 24, 2007 (the “Underwriting
Agreement”); and (b) the Private Placement (“Private Placement”) of 16,016,667
Warrants pursuant to a certain Amended and Restated Subscription Agreement
between the Company and each of its executive officers (“Subscription
Agreement”). This opinion is being delivered to you pursuant to Section 4.2.1 of
the Underwriting Agreement. All capitalized terms used herein, but not defined
herein, shall have the respective meanings given them in the Underwriting
Agreement.
          In connection with the rendering of our opinion, we have:
     (a) examined and are familiar with originals or copies, certified or
otherwise identified to our satisfaction of:

  1.   the Underwriting Agreement;     2.   the Subscription Agreement;     3.  
the Company’s Second Amended and Restated Certificate of Incorporation (the
“Certificate of Incorporation”);     4.   resolutions of the board of directors
of the Company authorizing the IPO and Private Placement, including, among other
things, the execution and delivery of the Underwriting Agreement and the
Subscription Agreement;     5.   the Registration Statement, the Sale
Preliminary Prospectus, the Prospectus and the documents filed as exhibits to
the Registration Statement; and

 



--------------------------------------------------------------------------------



 



Maxim Group LLC as representative of several underwriters
September 28, 2007
Page 2

  6.   such other corporate records, certificates and other records and
documents that we have deemed appropriate;

     (b) made such inquiries of officers and representatives of the Company and
investigated such questions of law as we have deemed necessary or appropriate as
a basis for the opinions set forth below
          In connection with our examination and in rendering the opinions
expressed below, we have assumed, with your approval and without any independent
investigation, the genuineness of signatures on all documents, the authenticity
of all documents submitted to us as originals, the legal capacity of natural
persons to execute and deliver documents, and the conformity to original
documents of all copies submitted to us as certified, conformed, photographic or
telecopied copies. As to certain factual matters, unless otherwise indicated, we
have relied, to the extent we have deemed proper, only on statements and
representations of officers and other representatives of the Company, upon
certificates of officers of the Company and public officials, and the factual
representations set forth in the Underwriting Agreement and the Subscription
Agreement. In making our examination of executed documents, we have assumed that
the parties thereto, including the Company, had the power, corporate or other,
to enter into and perform all obligations thereunder and have also assumed the
due authorization by all requisite action, corporate or other, and the execution
and delivery by such parties of such documents, and the validity and binding
effect thereof on such parties, excluding the Company. We have assumed that the
Company has been duly organized and is validly existing in good standing, and
has requisite legal status and legal capacity, under the laws of its
jurisdiction of organization. We have also assumed that the Company has complied
and will comply with all aspects of the laws of all relevant jurisdictions
(including the laws of the Republic of the Marshall Islands) in connection with
the transactions contemplated by, and the performance of its obligations under
all executed documents, other than the laws of the United States of America and
the State of New York insofar as we express our opinions herein. We have also
assumed the extension of consideration under the Underwriting Agreement and the
Subscription Agreements by the parties thereto other than the Company.
          Based on the foregoing assumptions, and subject to the qualifications
and exceptions stated below, we are of the opinion that:
          (i) The offers and sales of the outstanding shares of Common Stock
were at all relevant times either registered under the Act and the state
securities or Blue Sky Laws or exempt from such registration requirements.
          (ii) When issued, the Warrants, Representative’s Purchase Option and
the Representative’s Warrants will constitute valid and binding obligations of
the Company to issue and sell, upon exercise thereof and payment therefor, the
number and type of securities of the Company called for thereby and the
Warrants, Representative’s Purchase Option and Representative’s Warrants, when
issued, are enforceable against the Company in accordance with their respective
terms, except: (a) as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally; (b) as enforceability of any indemnification or contribution
provision may be limited under the United States and foreign and state laws; and
(c) that the remedy of specific performance and

 



--------------------------------------------------------------------------------



 



Maxim Group LLC as representative of several underwriters
September 28, 2007
Page 3
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.
          (iii) The Placement Warrants constitute valid and binding obligations
of the Company to issue and sell, upon exercise thereof and payment therefor,
shares of Common Stock called for thereby, and such Placement Warrants are
enforceable against the Company in accordance with their respective terms,
except: (a) as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally; (b) as
enforceability of any indemnification or contribution provision may be limited
under foreign, federal and state laws; and (c) that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
the equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.
          (iv) The Underwriting Agreement, the Warrant Agreement, the Trust
Agreement, the Services Agreement, the Subscription Agreement, the
Representative’s Purchase Option, the Right of First Refusal and Corporate
Opportunities Agreements set forth on Exhibit A hereto (“Right of First Refusal
Agreements”), the Escrow Agreement and the Registration Rights Agreement when
executed and delivered by the Company, constitute the valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except: (a) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally; (b) as enforceability of any indemnification or contribution
provisions may be limited under the foreign, federal and state laws; and
(c) that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought.
          (v) Assuming due authorization, execution and delivery in accordance
with applicable law, the Insider Letters, the Subscription Agreement, the Escrow
Agreement and the Right of First Refusal and Corporate Opportunities Agreements
(to the extent applicable) constitute the valid and binding obligations of the
respective Directors/Officers party thereto, enforceable against them in
accordance with their respective terms, except: (a) as such enforceability may
be limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally; (b) as enforceability of any indemnification or
contribution provisions may be limited under the foreign, federal and state
securities laws; and (c) that the remedy of specific performance and injunctive
and other forms of equitable relief may be subject to the equitable defenses and
to the discretion of the court before which any proceeding therefor may be
brought.
          (vi) The execution, delivery and performance by the Company of the
Underwriting Agreement, the Warrant Agreement, the Trust Agreement, the Services
Agreement, the Subscription Agreement, Right of First Refusal Agreements, the
Escrow Agreement and the Registration Rights Agreement, the consummation of the
transactions contemplated thereby (including the issuance and sale of the Units
[including the Common Stock and Warrants comprised therein], the Placement
Warrants and the Representative’s Purchase Option), and compliance by the
Company with the terms and provisions thereof, do not and will not, with or
without the giving of notice or the lapse of time, or both, to our knowledge
violate any statute or any judgment, order or decree, rule or regulation
applicable to the Company of any United States federal or state regulatory
authority or other governmental

 



--------------------------------------------------------------------------------



 



Maxim Group LLC as representative of several underwriters
September 28, 2007
Page 4
body having jurisdiction over the Company, its properties or assets; provided,
we express no opinion in this paragraph as to any federal securities laws.
          (vii) The Registration Statement, the Sale Preliminary Prospectus, the
Prospectus and any post-effective amendments or supplements thereto (other than
the financial statements included therein, as to which no opinion need be
rendered) each as of their respective dates complied as to form in all material
respects with the requirements of the Act and Regulations.
          (viii) To our knowledge, there are no contracts or documents of a
character required to be described in the Registration Statement, the Sale
Preliminary Prospectus or the Prospectus or to be filed as exhibits to the
Registration Statement not so described or filed as required.
          (ix) The Registration Statement on Form F-1 (File No. 333-144436) has
been declared effective under the Act and any required filing of the Prospectus,
and any supplements thereto, pursuant to Rule 424(b) promulgated under the Act
has been made in the manner and in the time period required by Rule 424(b). To
our knowledge, no stop order suspending the effectiveness of the Registration
Statement has been issued and no proceedings for that purpose have been
instituted or are pending or threatened under the Act or applicable state
securities laws.
          (x) To our knowledge, there is no action, suit or proceeding before or
by any court or governmental agency authority or body, or any arbitrator,
domestic or foreign, now pending, or threatened against the Company or its
property that is required to be described in the Registration Statement.
          (xi) No consent, approval, authorization, order, registration, filing,
qualification, license or permit of or with any court or any judicial,
regulatory or other legal or governmental agency or body, foreign or domestic,
is required for the execution, delivery and performance of the Underwriting
Agreement or consummation of the transactions contemplated by the Underwriting
Agreement, the Registration Statement, the Sale Preliminary Prospectus and the
Prospectus, except for (1) such as may be required under foreign and state
securities or blue sky laws in connection with the purchase and distribution of
the Units by the Underwriters (as to which such counsel need express no
opinion), (2) such as have been made or obtained under the Securities Act and
(3) such as are required by the NASD.
          (xii) Our opinion as filed as Exhibit 8.1 to the Registration
Statement continues to be our opinion, subject to the assumptions, limitations
and qualifications set forth therein and herein.
          (xiii) The Securities have been duly authorized for trading on AMEX.
          We have participated in conferences with officers and other
representatives of the Company, representatives of the independent public
accountants for the Company and representatives of the Underwriters at which the
contents of the Registration Statement, the Sale Preliminary Prospectus and the
Prospectus and related matters were discussed and, although we are not passing
upon and do not assume any responsibility for the accuracy,

 



--------------------------------------------------------------------------------



 



Maxim Group LLC as representative of several underwriters
September 28, 2007
Page 5
completeness or fairness of the statements contained in the Registration
Statement, the Sale Preliminary Prospectus and Prospectus, no facts have come to
our attention which leads us to believe that either (i) the Registration
Statement or the Prospectus or any amendment or supplement thereto, as of the
date of this opinion or (ii) the Sale Preliminary Prospectus as of its date,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading (it
being understood that we need express no opinion with respect to the financial
statements and schedules and other financial and statistical data included in
the Registration Statement, Sale Preliminary Prospectus or Prospectus).
          The foregoing opinions are subject to the following exceptions and
qualifications:
          We express no opinion as to (i) any provision which provides that oral
modifications will be unenforceable or which limits the applicability of the
doctrine of promissory estoppel; (ii) choice of law or venue provisions;
(iii) any provision that prohibits assignment by operation of law or in any
other respect that may be deemed unreasonable under the circumstances;
(iv) indemnification provisions to the extent such provisions might be violate
statutes or public policy; (v) any arbitration provisions; (vi) matters relating
to any state securities laws or blue sky laws, except New York State securities
laws; (vii) matters relating to environmental or intellectual property laws or
matters or (viii) the value of the consideration provided for the Securities.
          The opinions we express above are based upon a review only of those
laws, statutes, rules, ordinances and regulations which, in our experience, a
securities lawyer who is a member of the bar of the State of New York and
practices before the Securities and Exchange Commission exercising customary
professional diligence would reasonably recognize as being applicable to the
type of transactions contemplated by the Underwriting Agreement. We have not
examined and we do not express any opinion herein concerning any laws other than
applicable federal securities laws and the laws of the State of New York, and we
express no opinion as to the extent to which the laws of any jurisdiction other
than those identified above are applicable to the subject matter hereof. Insofar
as opinions expressed herein relate to matters governed by laws other than those
set forth in the preceding sentence, we have assumed without having made any
independent investigation, that such laws do not affect any of the opinions set
forth herein.
          In rendering the opinions set forth above which are based upon our
knowledge of factual matters, we have advised you only as to such knowledge as
we have obtained from (a) discussions in the course of representation with
officers and responsible employees of the Company and lawyers presently in our
firm whom we have determined are likely, in the ordinary course of their
respective duties, to have knowledge of the transactions contemplated by the
Underwriting Agreement, the Warrant Agreement, the Services Agreement, the Trust
Agreement, the Subscription Agreements, the Representative’s Purchase Option,
the Registration Rights Agreement, the Right of First Refusal Agreements and the
Escrow Agreement and the matters covered by this opinion and (b) such other
investigation that we specifically set forth herein.

 



--------------------------------------------------------------------------------



 



Maxim Group LLC as representative of several underwriters
September 28, 2007
Page 6
          Nothing in this opinion should be interpreted as expressing any
opinion as of any date later than the date of this opinion.
          This opinion is furnished to you as representative of the Underwriters
and is solely for the Underwriters’ benefit and only in connection with the
transactions contemplated by the Underwriting Agreement. This opinion is not to
be used, disclosed, relied upon or otherwise referred to by any other person
without our prior written consent.
U.S. Treasury Department Circular 230 Disclosures
          The opinion set forth in (xii) above is not intended or written to be
used, nor can it be used, by any taxpayer for the purpose of avoiding any U.S.
federal tax-related penalty that may be imposed on the taxpayer. Such opinion is
written to support the promotion or marketing of the transactions or matters
addressed therein, and a taxpayer should seek advice based on the taxpayer’s
circumstances from an independent tax adviser.
          Such opinion is limited to the U.S. federal income tax issues
addressed therein, and additional issues may exist that could affect the U.S.
federal income tax treatment of the transactions or matters that are the subject
of the opinion. Such opinion does not consider or provide a conclusion with
respect to any such additional issues (or any state or local income, or other,
tax issues).
          Nothing herein shall be construed as a limitation on the disclosure of
the tax treatment or tax structure of the transactions or matters addressed in
such opinion.
Very truly yours,
 
Loeb & Loeb LLP

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF REEDER & SIMPSON P.C. OPINION
REEDER & SIMPSON P.C.
Attorneys-at-Law

              RRE Commercial Center   R. Simpson P.O. Box 601   8 Karaïskaki
St., Moschaton 183 45 Majuro, MH 96960, Marshall Islands   Athens, Greece
Telephone:
  +692 625 3602   Telephone:   +30 210 941 7208
Fax:
  +692 625 3603   Fax:   +30 210 941 4790
E-mail:
  dreeder@ntamar.net   E-mail:   simpson@otenet.gr
 
      Mobile phone:   +30 6945 465 173

September 28, 2007
Maxim Group LLC
405 Lexington Avenue
New York, NY 10174
As Representative of the Underwriters
named on Schedule A hereto

Re:   SEANERGY MARITIME CORP.
Common Stock, par value $0.001 per share

Ladies and Gentlemen:
     We have acted as Marshall Islands counsel to Seanergy Maritime Corp., a
corporation organized under the laws of the Republic of the Marshall Islands
(the “Company”), in connection with (i) the Company’s public offering of
22,000,000 units (the “Units”) each consisting of one share of its common stock,
par value $0.001 per share (the “Shares”) and one warrant to purchase one share
of common stock (the “Warrant(s)”), (ii) the Underwriting Agreement dated
September 27, 2007 (the “Underwriting Agreement”) between the Company and Maxim
Group LLC, as Representatives of the underwriters listed on Schedule A hereto
(collectively, the “Underwriters”) and (iii)  the registration statements on
Form F-1 (File Nos. 333-144436 and 333-146281), including the prospectus of the
Company (the “Prospectus”), with respect to the offering of the Units included
therein (as amended, the “Registration Statement”). This opinion is furnished to
the Underwriters pursuant to Section 4.2.1 of the Underwriting Agreement. Except
as otherwise provided herein, capitalized terms used herein but not otherwise
defined herein shall have the meanings set forth in the Underwriting Agreement.

 



--------------------------------------------------------------------------------



 



  (a)   the Registration Statement;     (b)   the Underwriting Agreement;    
(c)   the Warrant Agreement;     (d)   the Trust Agreement;     (e)   the
Services Agreement;     (f)   the Subscription Agreement;     (g)   the Insider
Letters;     (h)   the Representatives Purchase Option;     (i)   the Escrow
Agreement;     (j)   the Registration Rights Agreement; and     (k)   the
articles of incorporations and bylaws of the Company.

We have also examined and relied, as to factual matters, upon originals, or
copies certified to our satisfaction, of such records, documents, certificates
of officers of the Company and of public officials and other instruments, and
made such other inquiries, as, in our judgment, are necessary or appropriate to
enable us to render the opinion expressed below. As to questions of fact
material to this opinion, we have, with your approval, where relevant facts were
not independently established, relied upon, among other things, the
representations made in the Underwriting Agreement and certificates of officers
of the Company.
For the purpose of this opinion, we have further assumed:

  (a)   the power, authority and legal right of all parties to the Underwriting
Agreement (other than the Company) to enter into and to perform their respective
obligations thereunder and that the Underwriting Agreement has been duly
authorized, executed and delivered by each such party;     (b)   the genuineness
of all signatures on all documents and the completeness, and the conformity to
original documents, of all copies submitted to us;     (c)   due compliance of
the Underwriting Agreement with all matters of, and the validity and
enforceability thereof under, all such laws as govern or relate to them (other
than the laws of the Republic of the Marshall Islands as to which we are
opining);     (d)   that each of the parties to the Underwriting Agreement
(other than the Company) has duly and validly executed and delivered the
Underwriting Agreement and has complied with all legal requirements pertaining
to its status as such status relates to its rights to seek benefits of and
enforce the Underwriting Agreement against the Company;     (e)   that any
required consents, licenses, permits, approvals, exemptions, qualifications or
authorizations of or by, and any required registrations or filings with, any
governmental authority or regulatory body of any jurisdiction other than the
Republic of the Marshall Islands in connection

 



--------------------------------------------------------------------------------



 



      with the transactions contemplated by the Underwriting Agreement have been
duly obtained or made;     (f)   that with respect to opinion 8 only, none of
the Underwriters are deemed to be resident, domiciled, or carrying on any
commercial activity in the Republic of the Marshall Islands.

Based upon and subject to the foregoing and having regard to legal
considerations we deem relevant, we are of the opinion that, insofar as the laws
of the Republic of the Marshall Islands are concerned:
          1. The Company has been duly organized and is validly existing as a
corporation and is in good standing under the laws of its jurisdiction of
incorporation, with full power and authority to own its properties and conduct
its business as described in the Registration Statement, the Sale Preliminary
Prospectus and the Prospectus
          2. All issued and outstanding securities of the Company (including,
without limitation, the Placement Securities) have been duly authorized and
validly issued and are fully paid and non-assessable; the holders thereof are
not subject to personal liability by reason of being such holders; and none of
such securities were issued in violation of the preemptive rights of any
shareholder of the Company arising by operation of law or under the Amended and
Restated Articles of Incorporation or Bylaws of the Company. The authorized and
outstanding capital stock of the Company is as set forth in the Registration
Statement, the Sale Preliminary Prospectus and the Prospectus.
          3. The Securities and the Representative’s Securities have been duly
authorized and, when issued and paid for by the Underwriters pursuant to the
Underwriting Agreement, will be validly issued, fully paid and non-assessable;
the holders thereof are not and will not be subject to personal liability by
reason of being such holders. The Securities are not and will not be subject to
the preemptive rights of any holders of any security of the Company arising by
operation of law or under the Amended and Restated Articles of Incorporation or
Bylaws of the Company or, to our knowledge, similar rights that entitle or will
entitle any person to acquire any security from the Company upon issuance or
sale thereof. When issued, the Warrants and the Representative’s Warrants will
constitute valid and binding obligations of the Company to issue and sell, upon
exercise thereof and payment therefor, the number and type of securities of the
Company called for thereby and such Warrants and Representative’s Warrants, when
issued, are enforceable against the Company in accordance with their respective
terms, except: (a) as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally; (b) as enforceability of any indemnification or contribution
provision may be limited under Marshall Islands laws; and (c) that the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to the equitable defenses and to the discretion of the court before
which any proceeding therefor may be brought. The certificates representing the
Securities and the Representative’s Securities are in due and proper form. A
sufficient number of shares of Common Stock have been reserved for issuance upon
exercise of the Warrants and Representative’s Warrants. The shares of Common
Stock underlying the Warrants and

 



--------------------------------------------------------------------------------



 



Representative’s Warrants will, upon exercise thereof and payment of the
exercise price therefor, be duly authorized and validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to
preemptive or, to such counsel’s knowledge, similar rights that entitle or will
entitle any person to acquire any securities from the Company upon issuance
thereof.
          4. The Placement Warrants constitute valid and binding obligations of
the Company to issue and sell, upon exercise thereof and payment therefor,
shares of Common Stock called for thereby, and such Placement Warrants are
enforceable against the Company in accordance with their respective terms,
except: (a) as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally; (b) as
enforceability of any indemnification or contribution provision may be limited
under Marshall Islands laws; and (c) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. A sufficient number of shares of Common Stock have been reserved
for issuance upon exercise of the Placement Warrants. The shares of Common Stock
underlying the Placement Warrants will, upon exercise of the Warrants and
payment of the exercise price thereof, be duly authorized and validly issued,
fully paid and non-assessable and will not have been issued in violation of or
subject to preemptive or, to such counsel’s knowledge, similar rights that
entitle or will entitle any person to acquire any securities from the Company
upon issuance thereof.
          5. The Company has full right, power and authority to execute and
deliver the Underwriting Agreement, the Warrant Agreement, the Trust Agreement,
the Services Agreement, the Subscription Agreement, the Representative’s
Purchase Option, the Escrow Agreement and the Registration Rights Agreement and
to perform its obligations thereunder, and all corporate action required to be
taken for the due and proper authorization, execution and delivery of the
Underwriting Agreement, the Warrant Agreement, the Trust Agreement, the Services
Agreement, the Subscription Agreement, the Representative’s Purchase Option, the
Escrow Agreement and the Registration Rights Agreement and consummation of the
transactions contemplated by the Underwriting Agreement, the Registration
Statement, the Sale Preliminary Prospectus and the Prospectus and as described
in the Registration Statement, the Sale Preliminary Prospectus and the
Prospectus have been duly and validly taken.
          6. The Insider Letters, the Subscription Agreement and the Escrow
Agreement have been duly authorized, executed and delivered by the Initial
Shareholders (or, if applicable, their affiliates) party thereto and constitute
the valid and binding obligations of such Initial Shareholders enforceable
against them in accordance with their respective terms, except: (a) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally; (b) as enforceability of any
indemnification or contribution provisions may be limited under Marshall Islands
laws; and (c) that the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to the equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

 



--------------------------------------------------------------------------------



 



          7. The Underwriting Agreement, the Warrant Agreement, the Trust
Agreement, the Services Agreement, the Subscription Agreement, the
Representative’s Purchase Option, the Escrow Agreement and the Registration
Rights Agreement have each been duly and validly authorized and, when executed
and delivered by the Company, constitute the valid and binding obligations of
the Company, enforceable against the Company in accordance with their respective
terms, except: (a) as such enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally; (b) as enforceability of any indemnification or contribution
provisions may be limited under Marshall Islands laws; and (c) that the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to the equitable defenses and to the discretion of the court before
which any proceeding therefor may be brought.
          8. The execution, delivery and performance of the Underwriting
Agreement, the Warrant Agreement, the Trust Agreement, the Services Agreement,
the Subscription Agreement, the Representative’s Purchase Option, the Escrow
Agreement and the Registration Rights Agreement, the issuance and sale of the
Securities, the Placement Securities and the Representative’s Shares, the
consummation of the transactions contemplated hereby and thereby, and compliance
by the Company with the terms and provisions hereof and thereof, do not and will
not, with or without the giving of notice or the lapse of time, or both,
(a) conflict with, or result in a breach of, any of the terms or provisions of,
or constitute a default under, or result in the creation or modification of any
lien, security interest, charge or encumbrance upon any of the properties or
assets of the Company pursuant to the terms of, any mortgage, deed of trust,
note, indenture, loan, contract, commitment or other agreement or instrument
filed as an exhibit to the Registration Statement, (b) result in any violation
of the provisions of the Amended and Restated Articles of Incorporation or the
Bylaws of the Company, or (c) violate any statute or any judgment, order or
decree, rule or regulation of the Marshall Islands applicable to the Company of
any court, , or of any or regulatory authority or other governmental body of the
Marshall Islands having jurisdiction over the Company, its properties or assets.
          9. We have no reason to believe that on the Effective Date the
Registration Statement contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein not misleading and that the Sale Preliminary
Prospectus or Prospectus, as of their respective dates and the Closing Date
contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading.
          10. No consent, approval, authorization, order, registration, filing,
qualification, license or permit of or with any court or any judicial,
regulatory or other legal or governmental agency or body of the Marshall Islands
is required for the execution, delivery and performance of the Underwriting
Agreement or consummation of the transactions contemplated by the Underwriting
Agreement, the Registration Statement, the Sale Preliminary Prospectus and the
Prospectus.

 



--------------------------------------------------------------------------------



 



          11. The statements under: (i) the caption “Description of Securities,”
(ii) the caption “Marshall Islands Company Considerations”; (iii) the risk
factors captioned “Risk Factors—Risks Associated with this Offering—We are
incorporated in the Republic of the Marshall Islands, which does not have a
well-developed body of corporate law, causing our public shareholders to have
more difficulty in protecting their interests,” and “Risk Factors—Risks
Associated with Our Current Business—Because all our directors and officers
reside outside of the United States and, after the consummation of a business
combination, substantially all of our assets may be located outside of the
United States, it may be difficult for investors to enforce their legal rights
against such individuals,”; (iv) the caption “Enforcement of Civil Liabilities;
and (v) the statement under the subheading “Marshall Islands Tax Consideration”
under the caption “Taxation”, insofar as such statements constitute a summary of
the legal matters, agreements, documents or proceedings referred to therein,
fairly and accurately present the information called for with respect to such
legal matters, agreements, documents and proceedings.
          12. No stamp or other issuance or transfer taxes or duties and no
capital gains, income, withholding or other taxes are payable by or on behalf of
the underwriters to the Republic of the Marshall Islands or to any political
subdivision or taxing authority thereof or therein in connection with the sale
and delivery by the Company of the Units to or for the respective accounts of
the underwriters or the sale or delivery by the underwriters of the Units to the
initial purchasers thereof.
          13. All dividends and other distributions declared and payable on the
shares of Common Stock of the Company may under the laws and regulations of the
Republic of the Marshall Islands be paid in United States dollars and may be
freely transferred out of the Republic of the Marshall Islands, and all such
dividends and other distributions will not be subject to withholding or other
taxes under the laws and regulations of the Republic of the Marshall Islands and
are otherwise free and clear of any other tax, withholding or deduction in or
without the necessity of obtaining any consents, approvals, authorizations,
orders, licenses, registrations, clearances and qualifications of or with any
governmental agency or body in the Republic of the Marshall Islands.
          14. Subsequent to the respective dates as of which information is
given in the Registration Statement, the Sale Preliminary Prospectus and the
Prospectus, except as set forth in the Registration Statement, the Sale
Preliminary Prospectus and the Prospectus, to the best of our knowledge, the
Company has not paid any dividends on its capital stock.
          15. No relevant authority or case law under Marshall Islands law
exists that would restrict a company’s ability to require itself to make
quarterly dividends or distributions to equity holders. Furthermore, we are not
aware of any successful challenges to similar requirements in a company’s
articles of incorporation by a SPAC or other companies.
          We also qualify our opinion to the extent that (i) the enforceability
of the rights and remedies provided for in the Underwriting Agreement (a) may be
limited by insolvency, bankruptcy, reorganization, moratorium, fraudulent
transfer, fraudulent conveyance or other similar laws affecting generally the
enforceability of creditors’ rights from time to time in effect

 



--------------------------------------------------------------------------------



 



and (b) is subject to general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law, including
application of principles of good faith, fair dealing, commercial
reasonableness, materiality, unconscionability and conflict with public policy
and other similar principles; (ii) while there is nothing in Marshall Islands
law which prohibits a Marshall Islands corporation from submitting to the
jurisdiction of a forum other than the Republic of the Marshall Islands, the
validity and enforceability of the submission to jurisdiction provisions set
forth in the Underwriting Agreement are not dependent upon Marshall Islands law
and such provisions may not be enforceable under the laws of a particular
jurisdiction; and (iii)  different results might be obtained under laws other
than those of the State of New York by which the Underwriting Agreement is
expressed to be governed.
This opinion is limited to matters of law of the Republic of Marshall Islands.
We express no opinion with respect to the law of any other jurisdiction.

            Very truly yours,

REEDER & SIMPSON P.C.

By              

 



--------------------------------------------------------------------------------



 



SCHEDULE A
SEANERGY MARITIME CORP.
20,000,000 Units

              Number of Firm Units   Underwriter   to be Purchased  
Maxim Group LLC
       

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Target Business Letter
Seanergy Maritime Corp.
641 Fifth Avenue
New York, New York 10022
Gentlemen:
     Reference is made to the Final Prospectus of Seanergy Maritime Corp. (the
“Company”), dated                     , 2007 (the “Prospectus”). Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in Prospectus.
     We have read the Prospectus and understand that the Company has established
the Trust Account, initially in an amount of at least $200,000,000 for the
benefit of the Public Shareholders and the underwriters of the Company’s initial
public offering (the “Underwriters”) and that, except for a portion of the
interest earned on the amounts held in the Trust Account, the Company may
disburse monies from the Trust Account only: (i) to the Public Shareholders in
the event of the redemption of their shares or the dissolution and liquidation
of the Company; (ii) to the Public Shareholder from the interest income earned
on the Trust Account, as determined by the Board of Directors; or (ii) to the
Company and the Underwriters after it consummates a Business Combination.
     For and in consideration of the Company agreeing to evaluate the
undersigned for purposes of consummating a Business Combination with it, the
undersigned hereby agrees that it does not have any right, title, interest or
claim of any kind in or to any monies in the Trust Account (each, a “Claim”) and
hereby waives any Claim it may have in the future as a result of, or arising out
of, any negotiations, contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever.

         
 
       
 
       
 
  Print Name of Target Business    
 
       
 
       
 
       
 
  Authorized Signature of Target Business    

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Vendor Letter
Seanergy Maritime Corp.
641 Fifth Avenue
New York, New York 10022
Gentlemen:
     Reference is made to the Final Prospectus of Seanergy Maritime Corp. (the
“Company”), dated                     , 2007 (the “Prospectus”). Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in Prospectus.
     We have read the Prospectus and understand that the Company has established
the Trust Account, initially in an amount of at least $200,000,000 for the
benefit of the Public Shareholders and the underwriters of the Company’s initial
public offering (the “Underwriters”) and that, except for a portion of the
interest earned on the amounts held in the Trust Account, the Company may
disburse monies from the Trust Account only: (i) to the Public Shareholders in
the event of the redemption of their shares or the dissolution and liquidation
of the Company; (ii) to the Public Shareholder from the interest income earned
on the Trust Account, as determined by the Board of Directors; or (ii) to the
Company and the Underwriters after it consummates a Business Combination.
     For and in consideration of the Company agreeing to use the services of the
undersigned, the undersigned hereby agrees that it does not have any right,
title, interest or claim of any kind in or to any monies in the Trust Account
(each, a “Claim”) and hereby waives any Claim it may have in the future as a
result of, or arising out of, any services provided to the Company and will not
seek recourse against the Trust Account for any reason whatsoever.

         
 
       
 
       
 
  Print Name of Vendor    
 
       
 
       
 
       
 
  Authorized Signature of Vendor    

 